
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6

Form of the Mortgage, Security Agreement, Financing Statement and Fixture
Filing.

Instrument Prepared By, And
When Recorded Return To:
John R. Parks, Esq.
Powell, Goldstein, Frazer & Murphy LLP
191 Peachtree Street, 16th Floor
Atlanta, Georgia 30303


MORTGAGE, SECURITY AGREEMENT, FINANCING
STATEMENT AND FIXTURE FILING


        (Illinois)

        THIS MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE
FILING ("Mortgage") is made as of December 10, 2002, by GREAT LAKES REIT, L.P.,
a Delaware limited partnership ("Mortgagor"), with the mailing address of c/o
Great Lakes REIT, 823 Commerce Drive, Suite 300, Oak Brook, Illinois 60523,
Attention: Chief Financial Officer, for the benefit of EQUITABLE LIFE INSURANCE
COMPANY OF IOWA, an Iowa corporation ("Equitable"), and SECURITY LIFE OF DENVER
INSURANCE COMPANY, a Colorado corporation ("Security Life") (collectively
"Mortgagee") with the mailing address of c/o ING Investment Management LLC, 5780
Powers Ferry Road, NW, Suite 300, Atlanta, Georgia 30327-4349.

W I T N E S S E T H:

        WHEREAS, Mortgagor has executed and delivered four (4) Promissory Notes
as more particularly described on Schedule I attached hereto and by reference
made a part hereof, each dated on or about this same date in the aggregate
principal amount of $165,000,000.00 (which Promissory Notes, together with all
notes issued and accepted in substitution or exchange therefor, and as any of
the foregoing may from time to time be modified, extended, renewed,
consolidated, restated or replaced, are hereinafter sometimes referred to
collectively as the "Note"), which Note provides, among other things, for final
payment of principal and interest under the Note, if not sooner paid or payable
as provided therein, to be due as set forth on Schedule I, the Note by this
reference thereto being incorporated herein; and

        WHEREAS, Mortgagee is desirous of securing the prompt payment of the
Note together with interest, charges and prepayment fees, if any, thereon in
accordance with the terms of the Note, and any additional indebtedness accruing
to Mortgagee on account of any future payments, advances or expenditures made by
Mortgagee pursuant to the Note or this Mortgage and any additional sums with
interest thereon which may be loaned to Mortgagor by Mortgagee or advanced under
the Loan Documents (as hereinafter defined) (all hereinafter sometimes
collectively referred to as the "Indebtedness").

        NOW, THEREFORE, Mortgagor, to secure payment of the Indebtedness and the
performance of the covenants and agreements herein contained to be performed by
Mortgagor, for good and valuable consideration in hand paid, the receipt and
sufficiency whereof are hereby acknowledged, and intending to be legally bound,
hereby agrees and covenants as follows:

        1.    Granting Clauses.    Mortgagor hereby irrevocably and absolutely
does by these presents GRANT AND CONVEY, MORTGAGE AND WARRANT, SET OVER,
TRANSFER, ASSIGN, BARGAIN AND SELL to Mortgagee, its successors and assigns,
with all powers of sale (if any) and all statutory rights under the laws of the
State of Illinois, and grants to Mortgagee a security interest in, all

--------------------------------------------------------------------------------


of Mortgagor's present and hereafter acquired estate, right, title and interest
in, to and under the following (collectively referred to herein as the
"Premises"):

        (a)  That certain real property situated in the State of Illinois, and
more particularly described in Exhibit "A" attached hereto and incorporated
herein by this reference (the "Land"), together with all buildings, structures
and improvements now or hereafter erected on the Land, together with all
fixtures and items that are to become fixtures thereto (collectively, the
"Improvements");

        (b)  All and singular the easements, rights-of-way, licenses, permits,
rights of use or occupancy, privileges, tenements, appendages, hereditaments and
appurtenances and other rights and privileges attached or belonging to the Land
or Improvements or in any wise appertaining thereto, whether now or in the
future, and all the rents, issues and profits from the Land or Improvements;

        (c)  The land lying within any street, alley, avenue, roadway or
right-of-way open or proposed or hereafter vacated in front of or adjoining the
Land; and all right, title and interest, if any, of Mortgagor in and to any
strips and gores adjoining the Land;

        (d)  All machinery, apparatus, equipment, goods, systems, building
materials, carpeting, furnishings, fixtures, fittings, appliances, furniture and
property of every kind and nature whatsoever, now or hereafter located in or
upon or affixed to the Land or Improvements, or any part thereof, or used or
usable in connection with any construction on or any present or future operation
of the Land or Improvements, now owned or hereafter acquired by Mortgagor,
including, but without limitation of the generality of the foregoing: all
heating, lighting, refrigerating, ventilating, air-conditioning, air-cooling,
electrical, fuel, garbage, sanitary drainage, removal of dust, refuse or
garbage, fire extinguishing, plumbing, cleaning, telephone, communications and
power equipment, systems and apparatus; and all elevators, switchboards, motors,
pumps, screens, awnings, floor coverings, cabinets, partitions, conduits, ducts
and compressors; and all cranes and craneways, oil storage, sprinkler/fire
protection and water service equipment; and also including any of such property
stored on the Land or Improvements or in warehouses and intended to be used in
connection with or incorporated into the Land or Improvements or for the pursuit
of any other activity in which Mortgagor may be engaged on the Land or
Improvements, and including without limitation all tools, musical instruments
and systems, cabinets, awnings, window shades, venetian blinds, drapes and
drapery rods and brackets, screens, carpeting and other window and floor
coverings, decorative fixtures, plants, cleaning apparatus, and cleaning
equipment, refrigeration equipment, cables, computers, software, books,
supplies, kitchen equipment, motor vehicles, appliances, tractors, lawn mowers,
ground sweepers and tools, swimming pools, whirlpools, recreational or play
equipment together with all substitutions, accessions, repairs, additions and
replacements to any of the foregoing; it being understood and agreed that all
such machinery, equipment, apparatus, goods, systems, fixtures, fittings,
appliances, furniture, building materials, and property are a part of the
Improvements and are declared to be a portion of the security for the
Indebtedness (whether in single units or centrally controlled, and whether
physically attached to said real estate or not), excluding, however, personal
property owned by tenants of the Land or Improvements;

        (e)  Any and all awards, payments or insurance proceeds, including
interest thereon, and the right to receive the same, which may be paid or
payable with respect to the Land or Improvements or other properties described
above as a result of: (1) the exercise of the right of eminent domain or action
in lieu thereof; or (2) the alteration of the grade of any street; or (3) any
fire, casualty, accident, damage or other injury to or decrease in the value of
the Land or Improvements or other properties described above, to the extent of
all amounts which may be secured by this Mortgage at the date of receipt of any
such award or payment by Mortgagor or Mortgagee, and of the reasonable counsel
fees, costs and disbursements incurred by Mortgagor or Mortgagee in connection
with the collection of such award or payment. Mortgagor agrees to execute and
deliver, from time to time, such further instruments as may be requested by
Mortgagee to confirm such assignment to Mortgagee of any such award or payment;

2

--------------------------------------------------------------------------------


        (f)    Any and all accounts receivable and any right of Mortgagor to
payment for goods sold or leased or for services rendered, whether or not yet
earned by performance, and whether or not evidenced by an instrument or chattel
paper, arising from the operation of the Land or Improvements, now existing or
hereafter created, substitutions therefor, proceeds thereof (whether cash or
noncash, movable or immovable, tangible or intangible) received upon the sale,
exchange, transfer, collection or other disposition or substitution thereof and
any or all of the foregoing and proceeds therefrom;

        (g)  Any and all authorizations, licenses, permits, contracts,
management agreements, franchise agreements, and occupancy and other
certificates concerning the ownership, use and operation of the Land or
Improvements;

        (h)  All monies on deposit for the payment of real estate taxes or
special assessments against the Land or Improvements or for the payment of
premiums on policies of fire and other hazard insurance covering the Collateral
(as hereinafter defined) or the Land or Improvements; all proceeds paid for
damage done to the Collateral or the Land or Improvements; all proceeds of any
award or claim for damages for any of the Collateral or the Land or Improvements
taken or damaged under the power of eminent domain or by condemnation; and all
tenants' or security deposits held by Mortgagor in respect of the Land or
Improvements;

        (i)    Any and all leases, occupancy agreements, tenancies affecting the
Land or Improvements and any and all names under or by which the Land or the
Improvements may at any time be operated or known, and all rights to carry on
business under any such names or any variant thereof, and all trademarks, trade
names, patents, patents pending and goodwill with respect to the Land or
Improvements;

        (j)    Any and all shares of stock, membership or partnership interest
or other evidence of ownership of any part of the Land or the Improvements that
is owned by Mortgagor in common with others, including all water stock relating
to the Land or the Improvements, if any, and all documents of membership in any
owners' or members' association or similar group having responsibility for
managing or operating any part of the Land or the Improvements and any
management agreements;

        (k)  Any and all plans and specifications prepared for construction of
improvements on the Land or the Improvements and all studies, data and drawings
related thereto; and all contracts and agreements of Mortgagor relating to the
aforesaid plans and specifications or to the aforesaid studies, data and
drawings, or to the construction of improvements on the Land or the
Improvements;

        (l)    Any and all of Mortgagor's right, title and interest in, to and
under any and all reserve, deposit or escrow accounts made pursuant to any loan
documents made between Mortgagor and Mortgagee with respect to the Land or the
Improvements, together with all income, profits, benefits and advantages arising
therefrom;

        (m)  Any and all goods, accounts, general intangibles, chattel paper,
instruments, documents, consumer goods, equipment and inventory (as defined in
the Illinois Uniform Commercial Code ("UCC")) located on and used in the
operation of the Land or the Improvements;

        (n)  All of Mortgagor's right, title and interest in and to deposit
accounts and letter of credit rights (as defined in the UCC);

        (o)  Any and all substitutions, accessions, additions and replacements
to any of the foregoing; and

        (p)  All products and proceeds of any of the foregoing, or with respect
to the Land or the Improvements, including without limitation, insurance
proceeds, proceeds of any voluntary or involuntary disposition or diminution in
value of any of the foregoing or of the Land or Improvements, and any claim
respecting any thereof (pursuant to judgment, condemnation award or otherwise)
and all goods, accounts, general intangibles, chattel paper, instruments,
documents, consumer goods, equipment and inventory, wherever located, acquired
with the proceeds of any of the foregoing or proceeds

3

--------------------------------------------------------------------------------


thereof. (For purposes of this Mortgage, the term "proceeds" means whatever is
received when any of the foregoing or the proceeds thereof (including, without
limitation, cash proceeds) is sold, exchanged or otherwise disposed of
(including involuntary dispositions or destruction and claims for damages
thereto), including without limitation cash proceeds, insurance proceeds,
condemnation proceeds, and any other rights or property arising under or
receivable upon any such disposition.)

        The parties intend the definition of Premises to be broadly construed
and in the case of doubt as to whether a particular item is to be included in
the definition of Premises, the doubt should be resolved in favor of inclusion.

        TO HAVE AND TO HOLD the Premises with all rights, privileges and
appurtenances thereunto belonging, and all income, rents, royalties, revenues,
issues, profits and proceeds therefrom, unto Mortgagee, its successors and
assigns, forever, for the uses and purposes herein expressed.

        THIS MORTGAGE IS GIVEN TO SECURE: Payment of the Indebtedness; payment
of such additional sums with interest thereon which may hereafter be loaned to
Mortgagor by Mortgagee pursuant to the Note or Mortgage or otherwise advanced
under the Loan Documents, including without limitation advances made by
Mortgagee to protect the Premises or the lien and interest of this Mortgage or
to pay taxes, assessments, insurance premiums, and all other amounts that
Mortgagor has agreed to pay pursuant to the provisions hereof or that Mortgagee
has incurred by reason of the occurrence of an Event of Default (as hereinafter
defined), including without limitation, advances made to enable the completion
of the Improvements or any restoration thereof, even though the aggregate amount
outstanding at any time may exceed the original principal balance stated herein
and in the Note; and the due, prompt and complete performance of each and every
covenant, condition and agreement contained in this Mortgage, the Note, the Loan
Agreement dated of even date herewith by and between Mortgagor and Mortgagee
("Loan Agreement"), and every other agreement, document and instrument to which
reference is expressly made in this Mortgage or which at any time evidences or
secures the Indebtedness evidenced by the Note (this Mortgage, the Note and Loan
Agreement and all such other agreements, documents and instruments, but
excluding the certain Environmental Indemnification Agreement executed by
Mortgagor, are hereinafter sometimes collectively referred to as the "Loan
Documents"). Mortgagor hereby warrants that Mortgagor has good and marketable
title to the Premises, is lawfully seized and possessed of the Premises and
every part thereof, and has the right to convey same; that Mortgagor will
forever warrant and defend the title to the Premises unto Mortgagee against the
claims of all persons whomsoever; and that the Premises are unencumbered except
as set forth on Mortgagee's title insurance policy dated on or about even date
herewith regarding the Premises.

        PROVIDED ALWAYS, that if Mortgagor shall pay and perform to Mortgagee
the Indebtedness at all times and in the manner stipulated herein and in the
Loan Agreement and the Note, including any renewals, extensions, modifications
or amendments thereof, this Mortgage shall cease and be void, and shall be of no
further force and effect.

        2.    Maintenance, Repair and Restoration of Improvements, Payment of
Prior Liens, etc.    Mortgagor shall: (a) promptly repair, restore or rebuild
any Improvements now or hereafter on the Premises which may become damaged or be
destroyed, such Improvements to be of at least equal value and substantially the
same character as prior to such damage or destruction; (b) keep the Premises in
good condition and repair, normal wear and tear excepted, without waste, and
free from mechanics' liens or other liens or claims for lien (except the lien of
current general taxes duly levied and assessed but not yet due and payable);
(c) immediately pay when due or within any applicable grace period any
indebtedness which may be secured by a lien or charge on the Premises (no such
lien, except for current general taxes duly levied and assessed but not yet
payable, to be permitted hereunder), and upon request exhibit satisfactory
evidence to Mortgagee of the discharge of such lien; (d) complete within a
reasonable time any Improvements now or at any time in process of erection upon
the Land;

4

--------------------------------------------------------------------------------


(e) comply with all requirements of law (including, without limitation,
pollution control and environmental protection laws and laws relating to the
accommodation of persons with disabilities), ordinance or other governmental
regulation in effect from time to time affecting the Premises and the use
thereof, and covenants, easements and restrictions of record with respect to the
Premises and the use thereof; (f) make no material alterations in the Premises;
(g) suffer or permit no material change in the general nature of the use of the
Premises, without Mortgagee's written consent not to be unduly withheld or
delayed; (h) initiate or acquiesce in no zoning reclassification or variance
with respect to the Premises without Mortgagee's written consent; and (i) pay
each item of Indebtedness when due according to the terms hereof or of the Note.

        3.    Payment of Taxes.    Mortgagor shall pay thirty (30) days before
any delinquency or any penalty or interest attaches all general taxes, special
taxes, special assessments, water charges, sewer service charges, and all other
charges against the Premises of any nature whatsoever when due, and shall, upon
written request, furnish to Mortgagee duplicate receipts therefor.

        4.    Tax Deposits.    Mortgagor covenants and agrees to deposit with
such depositary as the Mortgagee from time to time may in writing appoint, and
in the absence of such appointment, then at the office of Mortgagee, c/o ING
Investment Management LLC, 5780 Powers Ferry Road, NW, Suite 300, Atlanta,
Georgia 30327-4349, Attention: Mortgage Loan Servicing Department, commencing on
the date of disbursement of the loan secured hereby and on the first day of each
month following the month in which said disbursement occurred until the
Indebtedness is fully paid, a sum equal to one-twelfth (1/12th) of the last
total annual real estate taxes and assessments for the last ascertainable year
(if the current year's taxes and assessments are not yet ascertainable) (general
and special) on the Premises (unless said taxes are based upon assessments which
exclude the Improvements or any part thereof now constructed or to be
constructed, in which event the amount of such deposits shall be based upon the
Mortgagee's reasonable estimate as to the amount of taxes and assessments to be
levied and assessed). Such deposits are to be held without any allowance of
interest (unless local law requires otherwise) and are to be used for the
payment of taxes and assessments (general and special) on the Premises next due
and payable when they become due. Upon demand by such depositary, Mortgagor
shall deliver and pay over to such depositary from time to time such additional
sums or such additional security as are necessary to make up any deficiency in
the amount necessary to enable such depositary to fully pay any of the items
hereinabove mentioned as they become payable. If the funds so deposited exceed
the amount required to pay such items hereinabove mentioned for any year, the
excess shall be applied on a subsequent deposit or deposits. Said deposits need
not be kept separate and apart from any other funds of Mortgagee or such
depositary.

        If any such taxes or assessments (general or special) shall be levied,
charged, assessed or imposed upon or for the Premises, or any portion thereof,
and if such taxes or assessments shall also be a levy, charge, assessment or
imposition upon or for any other property not covered by the lien of this
Mortgage, then the computation of any amount to be deposited under this
Paragraph 4 shall be based upon the entire amount of such taxes or assessments,
and Mortgagor shall not have the right to apportion the amount of any such taxes
or assessments for the purposes of such computation.

        5.    Mortgagee's Interest In and Use of Deposits.    Upon the
occurrence of an Event of Default, Mortgagee may at its option, without being
required to do so, apply any monies at the time on deposit pursuant to
Paragraphs 4 and 7 hereof, on any of Mortgagor's obligations herein or in the
Note or any of the Loan Documents contained, in such order and manner as the
Mortgagee may elect. When the Indebtedness has been fully paid, any remaining
deposits shall be paid to Mortgagor or to the then owner or owners of the
Premises. A security interest within the meaning of the UCC is hereby granted to
the Mortgagee in and to any monies at any time on deposit pursuant to
Paragraphs 4 and 7 hereof and such monies and all of Mortgagor's right, title
and interest therein are hereby assigned to Mortgagee, all as additional
security for the Indebtedness and shall in the absence of the occurrence of an
Event of Default be applied by the depositary for the purposes for which made
hereunder and shall

5

--------------------------------------------------------------------------------


not be subject to the direction or control of Mortgagor; provided, however, that
neither Mortgagee nor said depositary shall be liable for any failure to apply
to the payment of taxes and assessments and insurance premiums any amount so
deposited. Neither Mortgagee nor any depositary hereunder shall be liable for
any act or omission taken in good faith or pursuant to the instruction of any
party but only for its willful misconduct.

        6.    Insurance.    

        (a)  Until the Indebtedness is fully paid, the Improvements and all
fixtures, equipment and property therein contained or installed shall be kept
unceasingly insured against loss and damage by such hazards, casualties and
contingencies in such amounts and for such periods as may from time to time be
required by Mortgagee. All insurance shall be written in policies and by
insurance companies reasonably approved by Mortgagee which approval shall not be
unreasonably withheld so long as a Best Class rating of at least A XII is
maintained and the policy otherwise conforms to the terms hereof. All policies
of insurance and renewals thereof shall contain standard noncontributory
mortgagee loss payable clauses to Mortgagee and shall provide for at least
thirty (30) days prior written notice of cancellation to Mortgagee as well as a
waiver of subrogation endorsement, all as required by Mortgagee, in form and
content acceptable to Mortgagee. None of the policies of insurance or renewals
thereof shall contain a co-insurance clause limiting the amount of coverage
under any conditions. All policies (or certified copies thereof) and original
Acord 27 and Acord 25 (as to liability only) Certificates shall, with all
premiums fully paid, be delivered to Mortgagee as issued at least thirty
(30) days before the expiration of existing policies and shall be held by
Northmarq Capital, Inc. having an address of 200 North LaSalle Street,
Suite 2830, Chicago, Illinois 60601, or such other entity as determined by
Mortgagee, until all sums hereby secured are fully paid. Upon request by
Mortgagee, Mortgagor shall furnish Mortgagee evidence of the replacement cost of
the Improvements. In case of sale pursuant to a foreclosure of this Mortgage or
other transfer of title to the Premises and extinguishment of the Indebtedness,
complete title to all policies, other than liability insurance policies, held by
Mortgagee and all prepaid or unearned premiums thereon shall pass to and vest in
the purchaser or grantee. Mortgagee shall not by reason of accepting, rejecting,
approving or obtaining insurance incur any liability for payment of losses.

        (b)  Without in any way limiting the generality of the foregoing,
Mortgagor covenants and agrees to maintain insurance coverage on the Premises
which shall include: (i) all risk coverage insurance (including vandalism and
malicious mischief) for an amount equal to one hundred percent (100%) of the
full replacement cost of the Improvements, written on a replacement cost basis
and with a replacement cost endorsement (without depreciation), an increased
cost of construction endorsement, and an agreed amount endorsement pertaining to
the co-insurance clause, and containing a mortgagee clause in Mortgagee's favor;
and if at any time a dispute arises with respect to replacement cost, Mortgagor
agrees to provide at Mortgagor's expense, an insurance appraisal prepared by an
insurance appraiser approved by Mortgagee, establishing the full replacement
cost in a manner satisfactory to the insurance carrier; (ii) business
interruption or rent loss insurance insuring against loss arising out of the
perils insured against in the policy or policies referred to in clause (i)
above, in an amount equal to not less than gross revenue from the Premises for
twelve (12) months from the operation and rental of all Improvements now or
hereafter forming part of the Premises, based upon one hundred percent (100%)
occupancy of such Improvements, less any allocable charges and expenses which do
not continue during the period of restoration and naming Mortgagee in a standard
mortgagee loss payable clause thereunder; (iii) comprehensive general public
liability and property damage insurance with a broad form coverage endorsement
for an amount as required from time to time by the Mortgagee but not less than
an aggregate amount of Three Million and No/100 Dollars ($3,000,000.00) with a
single occurrence limit of not less than Three Million and No/100 Dollars
($3,000,000.00) for claims arising from any one (1) accident or occurrence in or
upon the Premises and naming Mortgagee as an additional insured thereunder;
(iv) flood insurance whenever in Mortgagee's judgment such protection is
necessary and is available and in such case in an amount acceptable to Mortgagee
and naming

6

--------------------------------------------------------------------------------


Mortgagee as the loss payee thereunder; (v) insurance covering pressure vessels,
pressure piping and machinery, if any, and all major components of any
centralized heating or air-conditioning systems located in the Improvements, in
an amount satisfactory to Mortgagee, such policies also to insure against
physical damage to such buildings and improvements arising out of peril covered
thereunder; and (vi) such other insurance that may be reasonably required from
time to time by Mortgagee.

        (c)  Mortgagor shall not take out separate insurance concurrent in form
or contributing in the event of loss with that required to be maintained
hereunder.

        7.    Insurance Premium Deposits.    It is further covenanted and agreed
that for the purpose of providing funds with which to pay the premiums as the
same become due on the policies of insurance as herein covenanted to be
furnished by the Mortgagor, Mortgagor shall deposit with Mortgagee or the
depositary referred to in Paragraph 4 hereof on the date of disbursement of the
proceeds of the loan secured hereby and on the first day of each month following
the month in which said disbursement occurred, an amount equal to the annual
premiums that will next become due and payable on such policies less any amount
then on deposit with the Mortgagee or such depositary, divided by the number of
months to elapse thirty (30) days prior to the date when such premiums become
delinquent. No interest shall be allowed to Mortgagor on account of any deposit
or deposits made hereunder and said deposits need not be kept separate and apart
from any other funds of Mortgagee or such depositary.

        8.    Adjustment of Losses with Insurer and Application of Proceeds of
Insurance.    

        (a)  In case of loss or damage by fire or other casualty, Mortgagor
shall immediately give Mortgagee and the insurance companies that have insured
against such risks written notice of such occurrence.

        (b)  In case of loss or damage by fire or other casualty, Mortgagor
shall, if no Event of Default then exists hereunder, have the sole and exclusive
right to settle, compromise or adjust any claim under, and receive, for the
purpose of rebuilding and restoration, the proceeds arising from, any and all
losses payable under insurance policies to the extent the amount thereof does
not exceed One Hundred Thousand and No/100 Dollars ($100,000.00), and all claims
for losses in excess of said amount shall be settled, compromised or adjusted
only with the mutual agreement of Mortgagor and Mortgagee and the proceeds paid
as hereinafter provided. In the event insurance proceeds in excess of One
Hundred Thousand and No/100 Dollars ($100,000.00) are payable or if an Event of
Default exists hereunder, then in either of such events, Mortgagee is authorized
to collect and receipt for any insurance proceeds. Insurance proceeds collected
by Mortgagee as aforesaid, after deducting therefrom any expenses incurred in
the collection thereof, shall, if requested by Mortgagor in writing within
thirty (30) days after the proceeds of insurance covering such damage or
destruction become available, be made available to Mortgagor for the purpose of
paying the cost of rebuilding or restoring of the Improvements if (i) the
Premises, in Mortgagee's sole and absolute discretion is capable of being
restored to that condition which existed immediately prior to the damage or
loss, (ii) the insurance proceeds, together with all other funds which are to be
provided by Mortgagor, are sufficient to restore the Premises, (iii) Mortgagee
determines that income from the Premises shall not be materially affected
following the completion of the restoration or rebuilding, (iv) no Event of
Default then exists hereunder or under any other Loan Document, and no
circumstance or condition exists that would constitute an Event of Default upon
the giving of notice or the passage of time, or both, and (v) the rebuilding and
restoration is reasonably estimated to be completed at least one hundred eighty
(180) days prior to the Maturity Date or any Call Date, as those terms are
defined in the Note. In the event that Mortgagee makes said proceeds available
to Mortgagor to pay the cost of rebuilding or restoring of the Improvements,
such proceeds shall be made available in the manner and under the conditions
that the Mortgagee may reasonably require to assure proper application of such
proceeds. In the event such insurance proceeds are made available by the
Mortgagee, the Mortgagor shall pay all costs incurred by Mortgagee in connection
with the application of such insurance proceeds (including but not limited to
reasonable costs incurred by Mortgagee, and a title company or agent approved by

7

--------------------------------------------------------------------------------


Mortgagee in overseeing the disbursement of such insurance proceeds). The
Improvements shall be restored or rebuilt so as to be of at least equal value
and substantially the same character as prior to such damage or destruction. If
the projected cost of rebuilding, repairing or restoring of the Improvements
exceeds the sum of One Hundred Thousand and No/100 Dollars ($100,000), then
insurance proceeds shall not be made available to Mortgagor unless and until
Mortgagee has approved plans and specifications for the proposed rebuilding and
restoration, which approval shall not be unreasonably withheld. If the proceeds
are to be made available by Mortgagee to Mortgagor to pay the cost of said
rebuilding or restoration, any surplus which may remain out of said insurance
proceeds after payment of the costs of rebuilding or restoring the Premises
shall, at the option of the Mortgagee, be applied on account of the Indebtedness
or be paid to any party entitled thereto under such conditions as Mortgagee may
reasonably require. No interest shall be allowed to Mortgagor on any proceeds of
insurance held by Mortgagee.

        (c)  In the event proceeds of insurance are not made available to
Mortgagor for the purpose of paying the cost of the rebuilding or restoring of
the Improvements, Mortgagee, after deducting the costs of any collection,
adjustment and compromise, shall apply such insurance proceeds in accordance
with terms of the Note upon the Indebtedness, provided that any amount so
applied by Mortgagee in reduction of the outstanding principal balance of the
Note shall be credited to installments of principal in the inverse order of
their maturity but no such application shall delay or postpone any installment
payment of principal and interest under the Note.

        9.    Stamp Tax.    If, by the laws of the United States of America, or
of any state having jurisdiction over Mortgagor, any tax is due or becomes due
in respect of the issuance of the Note hereby secured and this Mortgage,
Mortgagor covenants and agrees to pay such tax in the manner required by any
such law. Mortgagor further covenants to reimburse Mortgagee for any sums which
Mortgagee reasonably expends by reason of the imposition of any tax on the
issuance of the Note secured hereby and this Mortgage.

        10.    Observance of Lease Assignment.    

        (a)  As additional security for the payment of the Note secured hereby
and for the faithful performance of the terms and conditions contained herein,
Mortgagor, as landlord, has assigned to Mortgagee, by that certain Assignment of
Rents and Leases dated on or about this same date (the "Assignment of Rents"),
all of Mortgagor's right, title and interest as landlord in and to all leases or
other rights of use and or occupancy of any part of the Premises, both present
and future (hereinafter collectively referred to as the "Leases") and all of the
rents, issues and profits from the Leases or guaranties thereof (hereinafter
collectively referred to as the "Rents").

        (b)  All Leases entered into after the date hereof (i) shall be bona
fide arms-length transactions with a third party, (ii) shall not contain any
rental or other concessions which are not required due to at market conditions
as offered for competitive space, (iii) shall provide that the tenant pay a pro
rata share (based on square footage of space) of, or increases in, taxes,
insurance or other operating expenses (provided, however, gross leases on not
more than five percent of the aggregate net rentable square footage in the
entire Premises are permitted without the prior written consent of Mortgagee),
and (iv) shall be on a form approved by Mortgagee (which approval has not been
previously revoked by Mortgagee as hereinafter provided). Mortgagee will, at the
request of Mortgagor, approve a form of lease satisfactory to Mortgagee, but
Mortgagee shall have the right subsequently to revoke such approval upon thirty
(30) days prior written notice to Mortgagor of its election to do so. In the
event of any such revocation or approval, Mortgagor shall not enter into any
Lease without the prior written approval of Mortgagee unless Mortgagee has
approved a revised form of lease satisfactory to it in its reasonable
discretion.

        All modifications to existing Leases which are not automatically
subordinated to this Mortgage must be approved by Mortgagee. Those Leases for
which Mortgagee executes a SNDA (as hereinafter

8

--------------------------------------------------------------------------------


defined) shall not be considered "automatically subordinate". Notwithstanding
the forgoing, Leases obtained after the date hereof shall not require
Mortgagee's approval provided that such Leases are entered into in the ordinary
course of business and the terms are at least consistent with then current
market conditions and provided the tenant therein does not request a SNDA.

        Mortgagee shall require that all Leases are subject and subordinate to
the Mortgage. For any Lease which by its terms does not provide for automatic
subordination without the requirement that Mortgagee grant non-disturbance
provisions to a tenant as a condition of the automatic subordination, Mortgagee
shall require the execution of a subordination, non-disturbance and attornment
agreement in a form approved by Mortgagee (the "SNDA"). Notwithstanding the
aforesaid, Mortgagee shall require a SNDA from all tenants (1) occupying 50,000
square feet and greater of space, or (2) having a lease term greater than ten
(10) years (exclusive of market rate renewal options granted in the Lease), or
(3) having a purchase option or right of first refusal to purchase the Premises
or any portion thereof.

        (c)  Mortgagor will not, without Mortgagee's prior written consent:
(i) execute an assignment or pledge of any Rents and/or any Leases; or
(ii) accept any prepayment of any installment of any Rents more than thirty
(30) days before the due date of such installment, and in any event no more than
thirty (30) days in advance of the then current month.

        (d)  Mortgagor at its sole cost and expense will: (i) at all times
promptly and faithfully abide by, discharge and perform all of the covenants,
conditions and agreements contained in all Leases, on the part of the landlord
thereunder to be kept and performed; (ii) enforce or secure the performance of
all of the covenants, conditions and agreements of the Leases on the part of the
lessees to be kept and performed, but Mortgagor shall not modify, amend, renew,
extend, cancel, terminate or accept surrender of any Lease without the prior
written consent of Mortgagee not to be unduly withheld or delayed; (iii) appear
in and defend any action or proceeding arising under, growing out of or in any
manner connected with the Leases or the obligations, duties or liabilities of
landlord or of the lessees thereunder; (iv) upon written request of Mortgagee,
transfer and assign to Mortgagee, any Lease or Leases heretofore or hereafter
entered into, and make, execute and deliver to Mortgagee upon demand, any and
all instruments required to effectuate said assignment; (v) furnish Mortgagee,
within ten (10) days after a request by Mortgagee so to do, a written statement
containing the names of all lessees, terms of all Leases, including the spaces
occupied and the rentals payable thereunder no more than twice annually for any
portion of the Premises; and (vi) exercise within five (5) days of any demand
therefor by Mortgagee any right to request from the lessee under any Lease a
certificate with respect to the status thereof.

        (e)  Nothing in this Mortgage or in any other documents relating to the
loan secured hereby shall be construed to obligate Mortgagee, expressly or by
implication, to perform any of the covenants of Mortgagor as landlord under any
of the Leases assigned to Mortgagee or to pay any sum of money or damages
therein provided to be paid by the landlord, each and all of which covenants and
payments Mortgagor agrees to perform and pay.

        (f)    Mortgagor will not permit any Lease or any part thereof to become
subordinate to any lien other than the lien hereof.

        (g)  Mortgagee shall have the option to declare this Mortgage in default
because of a default of landlord in any Lease of the Premises unless such
default is cured by Mortgagor pursuant to the terms of the Lease and within any
applicable cure period or unless such default would not permit the tenant to
terminate the Lease. It is covenanted and agreed that an Event of Default under
the Assignment of Rents shall constitute an Event of Default hereunder on
account of which the whole of the Indebtedness shall at once, at the option of
the Mortgagee, become immediately due and payable without notice to the
Mortgagor.

9

--------------------------------------------------------------------------------


        (h)  Mortgagor shall not, and shall not permit any tenant to, conduct
any on-site dry cleaning operations on the Premises.

        (i)    In the event of the enforcement by Mortgagee of the remedies
provided for by law or by this Mortgage, the lessee under each Lease of the
Premises shall, at the option of Mortgagee, attorn to any person succeeding to
the interest of Mortgagor as a result of such enforcement and shall recognize
such successor in interest as landlord under such Lease without change in the
terms or other provisions thereof; provided, however, that said successor in
interest shall not be bound by any payment of rent or additional rent for more
than one month in advance or any amendment or modification to any Lease made
without the consent of Mortgagee or said successor in interest. Each lessee,
upon request by said successor in interest, shall execute and deliver an
instrument or instruments confirming such attornment.

        11.    Effect of Extension of Time.    If the payment of the
Indebtedness, or any part thereof, is extended or varied, or if any part of any
security for the payment of the Indebtedness is released, or if any person or
entity liable for the payment of the Indebtedness is released, or if Mortgagee
takes other or additional security for the payment of the Indebtedness, or if
Mortgagee waives or fails to exercise any right granted herein, or in the Note
secured hereby, or in any other instrument given to secure the payment hereof,
then all persons now or at any time hereafter liable for the payment of the
Indebtedness, or any part thereof, or interested in the Premises shall be held
to assent to such extension, variation, release, waiver, failure to exercise or
the taking of additional security, and their liability and the lien and interest
and all provisions hereof shall continue in full force, the right of recourse
against all such persons being expressly reserved by Mortgagee, notwithstanding
such extension, variation, release, waiver, failure to exercise, or the taking
of additional security.

        12.    Effect of Changes in Laws Regarding Taxation.    In the event of
the enactment after this date of any law of the state in which the Premises are
located deducting from the value of the Premises for the purpose of taxation any
lien thereon, or imposing upon the Mortgagee the payment of the whole or any
part of the taxes or assessments or charges or liens herein required to be paid
by Mortgagor, or changing in any way the laws relating to the taxation of
mortgages or debts secured by mortgages or Mortgagee's interest in the Premises,
or the manner of collection of taxes, so as to affect this Mortgage or the debt
secured hereby or the holders thereof, then, and in any such event, Mortgagor,
upon demand by Mortgagee, shall pay such taxes or assessments, or reimburse
Mortgagee therefor if Mortgagee pays such taxes and submits proof of payment to
Mortgagor; provided, however, that if in the opinion of counsel for Mortgagee:
(a) it might be unlawful to require Mortgagor to make such payment, or (b) the
making of such payment might result in the imposition of interest beyond the
maximum amount permitted by law; then and in such event, Mortgagee may elect, by
notice in writing given to Mortgagor, to declare all of the Indebtedness to be
and become due and payable sixty (60) days from the giving of such notice,
without the applicable Prepayment Premium (as defined in the Note).

        13.    Mortgagee's Performance of Defaulted Acts.    Upon the occurrence
of an Event of Default herein, Mortgagee may, but need not, and whether electing
to declare the whole of the Indebtedness due and payable or not, and without
waiver of any other remedy, make any payment or perform any act herein required
of Mortgagor in any form and manner deemed expedient, and may, but need not,
make full or partial payments of principal or interest on prior encumbrances, if
any, and purchase, discharge, compromise or settle any tax lien or other prior
lien or title or claim thereof, or redeem from any tax sale or forfeiture
affecting the Premises or contest any tax or assessment or cure any default of
Mortgagor as landlord in any Lease. All monies paid for any of the purposes
herein authorized and all expenses paid or incurred in connection therewith,
including attorneys' fees, and any other monies advanced by Mortgagee in regard
to any tax referred to in Paragraphs 9 and 12 hereof or to protect the Premises
or the lien and interest hereof, shall be additional Indebtedness and shall
become immediately due and payable without notice and with interest thereon at
the Default Rate of

10

--------------------------------------------------------------------------------


interest set forth in the Note. Inaction of Mortgagee shall never be considered
as a waiver of any right accruing to it on account of any Event of Default on
the part of Mortgagor.

        14.    Mortgagee's Reliance on Tax Bills, Etc.    Mortgagee in making
any payment hereby authorized: (a) relating to taxes and assessments, may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof; or (b) relating to insurance premiums, may do so
according to any bill or statement procured from the appropriate company without
inquiry into the accuracy of such bill or statement; or (c) for the purchase,
discharge, compromise or settlement of any other prior lien, may do so without
inquiry as to the validity or amount of any claim for lien which may be
asserted.

        Notwithstanding anything contained in this Mortgage to the contrary,
Mortgagor shall not be required to pay or discharge any taxes, assessments to
other charges of the nature referred to in Paragraph 2 (Maintenance, Repair and
Restoration of Improvements, payment of Liens, etc.) and Paragraph 3 (Payment of
Taxes) so long as the Mortgagor shall in good faith contest the same or the
validity thereof by appropriate legal proceedings which shall operate to prevent
the collection of the levy, lien or imposition so contested and the sale of the
Premises, or any part thereof, to satisfy any obligation arising therefrom,
provided that the Mortgagor shall give such security as may be demanded by the
Mortgagee to insure such payments and prevent any sale or forfeiture of the
Premises by reason of such nonpayment, failure of performance or contest by
Mortgagor. Any such contest shall be prosecuted with due diligence and the
Mortgagor shall promptly after final determination thereof pay the amount of any
levy, lien or imposition so determined, together with all interest and
penalties, which may be payable in connection therewith. Notwithstanding the
provisions of this paragraph, Mortgagor shall (and if Mortgagor shall fail so to
do, Mortgagee may but shall not be required to) pay any such levy, lien or
imposition notwithstanding such contest if in the reasonable opinion of the
Mortgagee, the Premises shall be in jeopardy or in danger of being forfeited or
foreclosed.

        15.    Acceleration of Indebtedness in Event of Default.    It is
expressly agreed by Mortgagor that time is of the essence hereof and that the
whole of the Indebtedness shall become immediately due and payable without
notice to Mortgagor at the option of the Mortgagee upon the occurrence of one or
more of the following events (hereinbefore and hereinafter collectively referred
to as "Events of Default" and individually referred to as an "Event of
Default"), together with a prepayment premium in the amount, if any, required to
be paid pursuant to the terms of the Note in the event of a prepayment:

        (a)  nonpayment of any monetary sum due hereunder within ten (10) days
after the same shall become due; or

        (b)  default shall be made in the due observance or performance of the
terms and conditions of Paragraph 6 hereof (Insurance) or Paragraph 30 hereof
(Due on Sale or Further Encumbrance); or

        (c)  default shall be made in the due observance or performance of any
of the other covenants, agreements or conditions hereinbefore or hereinafter
contained, required to be kept or performed or observed by the Mortgagor which
does not relate to the nonpayment of any monetary sum, and such default is not
cured within thirty (30) days following written notice thereof by Mortgagee to
Mortgagor or within such longer period of time, not exceeding an additional
sixty (60) days, as may be reasonably necessary to cure such non-compliance if
Mortgagor is diligently and with continuity of effort pursuing such cure and the
failure is susceptible of cure within an additional period of sixty (60) days;
or

        (d)  the entry of a decree or order for relief by a court having
jurisdiction in respect of Mortgagor, a general partner of Mortgagor if
Mortgagor is a partnership, the beneficiary or beneficiaries of Mortgagor if
Mortgagor is a trust, a managing member of Mortgagor if Mortgagor is a limited
liability company, or any guarantor of the Note secured hereby (any of the
foregoing parties being referred to

11

--------------------------------------------------------------------------------


herein as a "Key Party"), in any involuntary case under the federal bankruptcy
laws now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar law, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or other
similar official) for any Key Party or any substantial part of the property of
any such Key Party, or for the winding up or liquidation of the affairs of any
Key Party and the continuance of any such decree or order unstayed and in effect
for a period of sixty (60) consecutive days; or

        (e)  the commencement by any Key Party, of a voluntary case under
federal bankruptcy laws, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy, insolvency or any other similar laws or
the consent by any such Key Party to the appointment of or taking possession by
a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of any Key Party, or of any substantial part of the property
of any such person or entity, or the making by any such Key Party of an
assignment for the benefit of creditors or the failure of any such Key Party
generally to pay the debts of any such Key Party as such debts become due, or
the taking of action by any such Key Party in furtherance of any of the
foregoing; or

        (f)    the death of any guarantor of the Note secured hereby, unless a
beneficiary or beneficiaries of the decedent having a net worth or an aggregate
net worth, as the case may be, greater than the net worth of the decedent upon
the date hereof shall become liable by assumption under the guaranty within
ninety (90) days of the appointment of the executor or personal representative;
or

        (g)  any warranty, representation, certification, financial statement,
or other information furnished or to be furnished to Mortgagee by or on behalf
of Mortgagor or any guarantor of the Note to induce Mortgagee to loan the money
evidenced by the Note proves to have been inaccurate or false in any material
respect when made; or

        (h)  any breach, default, event of default or failure of performance
(however denominated) under the Note or any of the other Loan Documents and the
expiration of any applicable cure period without the same having been cured; or

        (i)    Mortgagor shall be in default of, or in violation of, beyond any
applicable grace period, any conditions, covenants or restrictions which benefit
or burden the Premises.

If, while any insurance proceeds or condemnation awards are being held by
Mortgagee to reimburse Mortgagor for the cost of rebuilding or restoration of
buildings or improvements on the Premises, Mortgagee shall accelerate the
Indebtedness, then and in such event, the Mortgagee shall be entitled to apply
all such insurance proceeds and condemnation awards then held by it in reduction
of the Indebtedness and any excess held by it over the amount of Indebtedness
then due hereunder shall be returned to Mortgagor or any other party entitled
thereto without interest.

        16.    Remedies.    

        (a)    Primary Remedies.    If an Event of Default shall occur,
Mortgagee may: declare the Indebtedness to be and the same shall be, immediately
due and payable without presentment, demand, protest or notice of any kind, all
of which are hereby expressly waived and without regard to the value of the
Property held as security for the Indebtedness or the solvency of any person
liable for the payment of such Indebtedness; and/or exercise any other right,
power or remedy available to it at law or in equity, hereunder or under any
other Loan Document without demand, protest or notice of any kind, all of which
are hereby expressly waived, except such as is expressly required hereby or by
such other Loan Document. Without limiting the generality of the foregoing,
Mortgagee may:

          (i)  enter and take possession of the Premises or any part thereof,
exclude Mortgagor and all persons claiming under Mortgagor wholly or partly
therefrom, and operate, use, manage and control the same, or cause the same to
be operated by a person selected by Mortgagee, either in the name of Mortgagor
or otherwise, and upon such entry, from time to time, at the expense of
Mortgagor and of the Premises, make all such repairs, replacements, alterations,
additions or

12

--------------------------------------------------------------------------------

improvements thereto as Mortgagee may deem proper, and to lease the Premises or
any part thereof at such rental and to such persons as it may deem proper and
collect and receive the rents, revenues, issues, profits, royalties, income and
benefits thereof including, without limitation, those past due and those
thereafter accruing, with the right of Mortgagee to terminate, cancel or
otherwise enforce any Lease or sublease for any default that would entitle
Mortgagor to terminate, cancel or enforce same and apply the same to the payment
of all expenses which Mortgagee may be authorized to incur under the provisions
of this Mortgage and applicable laws, the remainder to be applied to the
payment, performance and discharge of the Indebtedness in such order as
Mortgagee may determine until the same have been paid in full;

        (ii)  institute an action for the foreclosure of this Mortgage and the
sale of the Premises pursuant to the judgment or decree of a court of competent
jurisdiction;

        (iii)  sell the Premises to the highest bidder or bidders at public
auction at a sale or sales held at such place or places and time or times and
upon such notice and otherwise in such manner as may be required by law, or in
the absence of any such requirement, as Mortgagee may deem appropriate, and from
time to time adjourn such sale by announcement at the time and place specified
for such sale or for such adjourned sale or sales without further notice except
such as may be required by law;

        (iv)  take all action to protect and enforce the rights of Mortgagee
under this Mortgage by suit for specific performance of any covenant herein
contained, or in aid of the execution of any power herein granted or for the
enforcement of any other rights;

        (v)  exercise any or all of the rights and remedies available to a
secured party under the UCC, including the right to (A) enter the Premises and
take possession of any personal property without demand or notice and without
prior judicial hearing or legal proceedings, which Mortgagor hereby expressly
waives, (B) require Mortgagor to assemble any personal property, or any portion
thereof, and make it available to Mortgagee at a place or places designated by
Mortgagee and reasonably convenient to both parties and (C) sell all or any
portion of the personal property at public or private sale, without prior notice
to Mortgagor except as otherwise required by law (and if notice is required by
law, after ten days' prior written notice), at such place or places and at such
time or times and in such manner and upon such terms, whether for cash or on
credit, as Mortgagee in its sole discretion may determine. As to any property
subject to Article 9 of the UCC included in the Premises, Mortgagee may proceed
under the UCC or proceed as to both real and personal property in accordance
with the provisions of this Mortgage and the rights and remedies that Mortgagee
may have at law or in equity, in respect of real property, and treat both the
real and personal property included in the Premises as one parcel or package of
security. Mortgagor shall have the burden of proving that any such sale pursuant
to the UCC was conducted in a commercially unreasonable manner;

        (vi)  terminate any management agreements, contracts, or agents/managers
responsible, for the property management of the Premises, if in the sole
discretion of Mortgagee such property management is unsatisfactory in any
respect;

      (vii)  foreclose this Mortgage, at Mortgagee's option, by judicial or
non-judicial foreclosure (to the extent permitted by applicable law), for the
entire unpaid amount of the Indebtedness, or only as to the sum past due, with
interest and costs without injury to this Mortgage or the displacement or
impairment of the remainder of the lien thereof, and at such foreclosure sale
the Premises shall be sold subject to all remaining items of the Indebtedness
and Mortgagee may again foreclose, in the same manner, as often as there may be
any sum past due. In case of sale in any action or proceeding to foreclose this
Mortgage, the Mortgagee shall have the right to sell the Premises covered hereby
in parts or as an entirety. It is intended hereby to give to the Mortgagee the
widest possible discretion permitted by law with respect to all aspects of any
such sale or sales.

13

--------------------------------------------------------------------------------




      (viii)  if an Event of Default occurs due to the nonpayment of the
Indebtedness, or any part thereof, as an alternative to the right of foreclosure
for the full Indebtedness after acceleration thereof, Mortgagee shall have the
right to institute proceedings, either judicial or non-judicial, at Mortgagee's
option, for partial foreclosure with respect to the portion of said Indebtedness
so in default, as if under a full foreclosure, and without declaring the entire
Indebtedness due (such proceedings being hereinafter referred to as "Partial
Foreclosure"), and provided that if a foreclosure sale is made because of an
Event of Default in the payment of a part of the Indebtedness, such sale may be
made subject to the continuing lien of this Mortgage for the unmatured part of
the Indebtedness; and it is agreed that such sale pursuant to a Partial
Foreclosure, if so made, shall not in any manner affect the unmatured part of
the Indebtedness, but as to such unmatured part, this Mortgage and the lien
thereof shall remain in full force and effect just as though no foreclosure sale
had been made under the provisions of this Paragraph. Notwithstanding any
Partial Foreclosure, Mortgagee may elect, at any time prior to sale pursuant to
such Partial Foreclosure, to discontinue such Partial Foreclosure and to
accelerate the Indebtedness by reason of any Event of Default upon which such
Partial Foreclosure was predicated or by reason of any other further Event of
Default, and proceed with full foreclosure proceedings. It is further agreed
that several foreclosures may be made pursuant to Partial Foreclosure without
exhausting the right of full or Partial Foreclosure sale for any unmatured part
of the Indebtedness, it being the purpose to provide for a Partial Foreclosure
sale of the Indebtedness hereby without exhausting the power to foreclose and to
sell the Mortgaged Property pursuant to any such Partial Foreclosure for any
other part of the Indebtedness, whether matured at the time or subsequently
maturing, and without exhausting any right of acceleration and full foreclosure.

        (ix)  In addition to any provision of this Mortgage authorizing
Mortgagee to take or be placed in possession of the Premises, or for the
appointment of a receiver, Mortgagee shall have the right, in accordance with
Section 15-1701 and 15-1702 of the Illinois Mortgage Foreclosure Law, Ill. Rev.
Stat. Ch. 110, Section 15-1101 et seq. (as amended from time to time, the
"Act"), to be placed in possession of the Premises or at its request to have a
receiver appointed, and such receiver, or Mortgagee, if and when placed in
possession shall have, in addition to any other powers provided in this
Mortgage, all rights, powers, immunities and duties provided for in
Section 15-1701 and 15-1702 of the Act.

        (b)    Receiver.    If an Event of Default shall occur, Mortgagee shall
be entitled as a matter of right to the appointment of a receiver of the
Premises and the rents, revenues, issues, profits, royalties, income and
benefits thereof, without notice or demand, and without regard to the adequacy
of the security for the Indebtedness, the value of the Premises or the solvency
of Mortgagor, either before or after any sale, and, Mortgagee may be appointed
as such receiver. Such receiver shall have the power: (i) to collect the rents,
issues and profits of the Premises during the pendency of any foreclosure
proceedings whether by judicial or non-judicial foreclosure, and, in case of a
sale and a deficiency, for such time when Mortgagor, except for the intervention
of such receiver, would be entitled to collect such rents, issues and profits,
to the maximum time and extent permitted by law; (ii) to extend or modify any
then existing Leases and to make new leases, which extensions, modifications and
new leases may provide for terms to expire, or for options to leases to extend
or renew terms to expire, beyond the maturity date of the Note and beyond the
date of the issuance of a deed or deeds to a purchaser or purchasers at a
foreclosure sale, it being understood and agreed that any such leases, and the
options or other such provisions to be contained therein, shall be binding upon
Mortgagor and all persons whose interests in the Premises are subject to the
lien hereof and upon the purchaser or purchasers at any foreclosure sale,
notwithstanding any redemption from sale, discharge of the secured obligations,
satisfaction of any foreclosure decree, or issuance of any certificate of sale
or deed to any purchaser; and (iii) all other powers which may be necessary or
are usual in such case for the protection, possession, control, management, and
operation of the Premises during the whole of said

14

--------------------------------------------------------------------------------

period. The court from time to time may authorize the receiver to apply the net
income in the receiver's hands in payment in whole or in part of: (i) the
Indebtedness and all obligations hereunder, or by any decree foreclosing this
Mortgage, or in accordance with applicable non-judicial foreclosure provisions,
any tax, special assessment or other lien which may be or become superior to the
lien hereof or of such decree; and (ii) if this is a leasehold mortgage, all
rents due or which may become due under the underlying lease.

        (c)    Sales by Parcels.    In any sale made under or by virtue of this
Mortgage or pursuant to any judgment or decree of court, the Premises may be
sold in one or more parts or parcels or as an entirety and in such order as
Mortgagee may elect, without regard to the right of Mortgagor, or any person
claiming under it, to the marshaling of assets. To the full extent permitted by
law, Mortgagor waives the marshaling of assets.

        (d)    Effect of Sale.    The purchaser at any sale made under or by
virtue of this Mortgage or pursuant to any judgment or decree of court shall
take title to the Premises or the part thereof so sold free and discharged of
the estate of Mortgagor therein, the purchaser being hereby discharged from all
liability to see to the application of the purchase money. Any person, including
Mortgagee, may purchase at any such sale. Mortgagee is hereby irrevocably
appointed the attorney-in-fact of Mortgagor in its name and stead to make all
appropriate transfers and deliveries of the Premises or any portions thereof so
sold and, for this purpose, Mortgagee may execute all appropriate instruments of
transfer, and may substitute one or more persons with like power, Mortgagor
hereby ratifying and confirming all that its said attorneys or such substitute
or substitutes shall lawfully do by virtue hereof. Nevertheless, promptly upon
Mortgagees written request, Mortgagor shall ratify and confirm, or cause to be
ratified and confirmed, any such sale or sales by executing and delivering, or
by causing to be executed and delivered, to Mortgagee or to such purchaser or
purchasers all such instruments as may be advisable, in the judgment of
Mortgagee, for the purpose, and as may be designated, in such request. Any sale
or sales made under or by virtue of this Mortgage, to the extent not prohibited
by law, shall operate to divest all the estate, right, title, interest,
property, claim and demand whatsoever, whether at law or in equity, of Mortgagor
in, to and under the Premises, or any portions thereof so sold, and shall be a
perpetual bar both at law and in equity against Mortgagor, its successors and
assigns, and against any and all persons claiming or who may claim the same, or
any part thereof, by, through or under Mortgagor, or its successors or assigns.
The powers and agency herein granted are coupled with an interest and are
irrevocable.

        (e)    Eviction of Mortgagor After Sale.    If Mortgagor fails or
refuses to surrender possession of the Premises after any sale thereof,
Mortgagor shall be deemed a tenant at sufferance, subject to eviction by means
of forcible entry and detainer proceedings, provided, that this remedy is not
exclusive or in derogation of any other right or remedy available to Mortgagee
or any purchaser of the Premises under any provision of this Mortgage or
pursuant to any judgment or decree of court.

        (f)    Insurance Policies.    In the event of a foreclosure sale
pursuant to this Mortgage or other transfer of title or assignment of the
Premises in extinguishment, in whole or in part, of the Indebtedness, all right,
title and interest of Mortgagor in and to all policies of insurance required
under the provisions of this Mortgage shall inure to the benefit of and pass to
the successor in interest of Mortgagor or the purchaser or grantee of the
Premises or any part thereof so transferred.

        (g)    Foreclosure; Expense of Litigation.    When the Indebtedness
hereby secured, or any part thereof shall become due, whether by acceleration or
otherwise, Mortgagee shall have the right to foreclose the lien hereof for such
Indebtedness or part thereof. In any suit to foreclose the lien hereof, there
shall be allowed and included as additional Indebtedness in the decree for sale
all expenditures and expenses which may be paid or incurred by or on behalf of
Mortgagee for reasonable attorneys' fees, appraiser's fees, actual costs of
environmental reviews or audits, outlays for documentary and expert evidence,
stenographers' charges, publication costs, and costs (which may be estimated as
to

15

--------------------------------------------------------------------------------


items to be expended after entry of the decree) of procuring all such abstracts
of title, title searches and examinations, title insurance policies, and similar
data and assurances with respect to the title as Mortgagee may deem reasonably
necessary either to prosecute such action or to evidence to bidders at any sale
which may be had pursuant to such decree the true condition of the title to or
the value of the Premises. All expenditures and expenses of the nature in this
Paragraph mentioned and such expenses and fees as may be incurred in the
protection of the Premises and the maintenance of the lien of this Mortgage,
including the reasonable fees of any attorneys employed by Mortgagee in any
litigation or proceeding affecting this Mortgage, the Note or the Premises,
including appellate, probate and bankruptcy proceedings, or in preparations for
the commencement or defense of any proceedings or threatened suit or proceeding
shall be immediately due and payable by Mortgagor, with interest thereon at the
Default Rate of interest as set forth in the Note and shall be secured by this
Mortgage.

        17.    Application of Proceeds.    The proceeds of any sale made either
under the power of sale hereby given or under a judgment, order or decree made
in any action to foreclose or to enforce this Mortgage, shall be applied:

        (a)  first to the payment of (i) all costs and expenses of such sale,
including reasonable attorneys' fees, environmental site assessors fees and
costs, appraisers' fees and costs of procuring title searches, title insurance
policies and similar items and (ii) all charges, expenses and advances incurred
or made by Mortgagee in order to protect the lien or estate created by this
Mortgage or the security afforded hereby including any expenses of entering,
taking possession of and operating the Premises;

        (b)  then to the payment of any other Indebtedness in such order as
Mortgagee may determine until the same have been paid in full; and

        (c)  any balance thereof shall be paid to Mortgagor, or to whosoever
shall be legally entitled thereto, or as a court of competent jurisdiction may
direct.

        18.    Rights and Remedies Cumulative.    Each right, power and remedy
herein conferred upon Mortgagee is cumulative and in addition to every other
right, power or remedy, express or implied, given now or hereafter existing, at
law or in equity, and each and every right, power and remedy herein set forth or
otherwise so existing may be exercised from time to time as often and in such
order as may be deemed expedient by Mortgagee, and the exercise or the beginning
of the exercise of one right, power or remedy shall not be a waiver of the right
to exercise at the same time or thereafter any other right, power or remedy and
no delay or omission of Mortgagee in the exercise of any right, power or remedy
accruing hereunder or arising otherwise shall impair any such right, power or
remedy, or be construed to be a waiver of any Event of Default or acquiescence
therein.

        19.    Mortgagee's Right of Inspection.    Mortgagee shall, upon
reasonable notice to Mortgagor, have the right to inspect the Premises at all
reasonable times but not more than twice a year for any portion of the Premises
and access thereto shall be permitted for that purpose.

        20.    Condemnation.    The Mortgagee may, at its option, in its own
name (a) appear or proceed in any condemnation proceeding, and (b) make any
compromise or settlement thereof, provided that so long as the Mortgagor
promptly prosecutes any compromise or settlement thereof, the Mortgagor shall
control any compromise or settlement proceeding with the result thereof being
subject to the Mortgagee's approval. The Mortgagor shall give the Mortgagee
immediate notice of the initiation of any condemnation proceeding, and a copy of
every pleading, notice and other items served in any condemnation proceeding.
Mortgagor hereby assigns, transfers and sets over unto the Mortgagee the entire
proceeds of any award or any claim for damages for any of the Premises taken or
damaged under the power of eminent domain or by condemnation. Mortgagee may
elect to apply the proceeds of the award upon or in reduction of the
Indebtedness, whether due or not, or make said proceeds available for
restoration or rebuilding of the Premises. In the event that Mortgagee elects,
in Mortgagee's sole and absolute discretion, to make said proceeds available to
reimburse Mortgagor for

16

--------------------------------------------------------------------------------


the cost of the rebuilding or restoration of the Improvements, such proceeds
shall be made available in the manner and under the conditions that Mortgagee
may require. In any event, the Improvements shall be restored or rebuilt in
accordance with plans and specifications to be submitted to and approved by
Mortgagee prior to commencement of any building or restoration. If the proceeds
are made available by Mortgagee to reimburse Mortgagor for the cost of said
rebuilding or restoration, any surplus which may remain out of said award after
payment of such cost of rebuilding or restoration shall at the option of
Mortgagee be applied on account of the Indebtedness or be paid to any party
entitled thereto. No interest shall be allowed to Mortgagor on the proceeds of
any award held by the Mortgagee.

        21.    Release Upon Payment and Discharge of Mortgagor's
Obligations.    Mortgagee shall release this Mortgage and the lien and interest
hereof by proper instrument upon payment and discharge of all Indebtedness
including any prepayment premium provided for herein or in the Note secured
hereby.

        22.    Giving of Notice.    (a) All notices, demands, requests, and
other communications desired or required to be given hereunder ("Notices"),
shall be in writing and shall be given by: (i) hand delivery to the address for
Notices; (ii) delivery by overnight courier service to the address for Notices;
or (iii) sending the same by United States mail, postage prepaid, certified
mail, return receipt requested, addressed to the address for Notices.

        (b)  All Notices shall be deemed given and effective upon the earlier to
occur of: (i) the hand delivery of such Notice to the address for Notices;
(ii) one business day after the deposit of such Notice with an overnight courier
service by the time deadline for next day delivery addressed to the address for
Notices; or (iii) three business days after depositing the Notice in the United
States mail as set forth in (a)(iii) above. All Notices shall be addressed to
the following addresses:


Mortgagor:
 
Great Lakes REIT, L.P.
c/o Great Lakes REIT
823 Commerce Drive, Suite 300
Oak Brook, Illinois 60523
Attention:    Chief Financial Officer
With a copy to:
 
Holland & Knight LLC
500 West Madison, 40th Floor
Chicago, Illinois 60661-2511
Attention:    Francis L. Keldermans, Esq.
Mortgagee:
 
Equitable Life Insurance Company of Iowa, and
Security Life of Denver Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia, 30327-4349
Attention:    Mortgage Loan Servicing Department
 
 
                            and
 
 
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia, 30327-4349
Attention:    Real Estate Law Department
With a copy to:
 
Powell, Goldstein, Frazer & Murphy LLP
Sixteenth Floor 191 Peachtree Street N.E.
Atlanta, Georgia 30303-1736
Attention:    John R. Parks, Esq.

17

--------------------------------------------------------------------------------

or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the "copy to"
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

        23.    Waiver of Defense.    No action for the enforcement of the lien
or of any provision hereof shall be subject to any defense which would not be
good and available to the party interposing same in an action at law or in
equity upon the Note hereby secured.

        24.    Waiver of Statutory Rights.    Mortgagor shall not, and will not,
apply for or avail itself of any homestead, appraisement, valuation, stay,
extension or exemption laws, or any so-called "Moratorium Laws", now existing or
hereafter enacted, in order to prevent or hinder the enforcement or foreclosure
of this Mortgage, but to the extent lawfully allowed hereby waives the benefit
of such laws. Mortgagor, for itself and all who may claim through or under it,
waives any and all right to have the property and estates comprising the
Premises marshaled upon any foreclosure of the lien hereof and agrees that any
court having jurisdiction to foreclose such lien may order the Premises sold as
an entirety. To the extent permitted by law, Mortgagor does hereby expressly
waive any and all rights of redemption from sale under any order or decree of
foreclosure of this Mortgage on behalf of Mortgagor, the trust estate and all
persons beneficially interested therein and each and every person, acquiring any
interest in or title to the Premises subsequent to the date of this Mortgage.

        25.    Furnishing of Financial Statements to Mortgagee.    (a) Mortgagor
covenants and agrees that it will keep and maintain books and records of
account, or cause books and records of account to be kept and maintained in
which full, true and correct entries shall be made of all dealings and
transactions relative to the Premises, which books and records of account shall,
at reasonable times during business hours and on reasonable notice, be open to
inspection by Mortgagee and Mortgagee's accountants and other duly authorized
representatives. Such books of record and account shall be kept and maintained
either:

(i)In accordance with generally accepted accounting principles consistently
applied; or

(ii)In accordance with a cash basis or other recognized comprehensive basis of
accounting consistently applied.

        (b)  Mortgagor covenants and agrees to furnish, or cause to be furnished
to Mortgagee, annually, within ninety (90) days following the end of each fiscal
year of Mortgagor a copy of a report of the operations of the Premises,
including a balance sheet and supporting schedules and containing a detailed
statement of income and expenses and a current rent roll of the Premises.
Mortgagor shall simultaneously deliver to Mortgagee a financial statement of
Mortgagor, and each of its general partners if Mortgagor is a partnership,
prepared in accordance with the accounting requirements set forth above,
certified by Mortgagor, or chief financial officer or managing general partner
of any corporate, limited liability company or partnership Mortgagor. Each
report or statement shall be certified as correct by the appropriate party.

        (c)  If Mortgagor omits to deliver as required any report or statement
required by this Paragraph 25, and said omission is not cured by Mortgagor
within thirty (30) days after written notice of such omission has been given by
Mortgagee to Mortgagor, Mortgagee may elect, in addition to exercising any
remedy for an Event of Default as provided for in this Mortgage, to make an
audit of all books and records of Mortgagor including its bank accounts which in
any way pertain to the Premises and to prepare the statement or statements which
Mortgagor failed to procure and deliver. Such audit shall be made and such
statement or statements shall be prepared by an independent certified public
accountant to be selected by Mortgagee. Mortgagor shall pay all reasonable
expenses of the audit and other services, which expenses shall be secured hereby
as additional Indebtedness and shall be

18

--------------------------------------------------------------------------------


immediately due and payable with interest thereon at the Default Rate of
interest as set forth in the Note and shall be secured by this Mortgage.

        26.    Filing and Recording Fees.    Mortgagor will pay all filing,
registration or recording fees and all reasonable expenses incident to the
execution and acknowledgment of this Mortgage and all federal, state, county and
municipal taxes and other taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of said Note and
this Mortgage.

        27.    Business Purpose.    Mortgagor represents, covenants and agrees
that all of the proceeds of the Note secured by this Mortgage will be used
solely for business purposes and in furtherance of the regular business affairs
of Mortgagor.

        28.    Exculpatory.    The liability of the Mortgagor personally to pay
the Note or any interest that may accrue thereon, or any Indebtedness or
obligation accruing or arising hereunder is limited to the extent set forth in
the Note.

        29.    Security Agreement.    Mortgagor and Mortgagee agree that this
Mortgage shall constitute a security agreement within the meaning of the UCC
with respect to all sums on deposit with the Mortgagee with respect to insurance
proceeds or condemnation proceeds ("Deposits") and with respect to any personal
property and fixtures included in the definition herein of the word "Premises",
which property may not be deemed to form a part of the real estate described in
Exhibit "A" or may not constitute a "fixture" within the meaning of the UCC, and
all replacements of such property, substitutions and additions thereto and the
proceeds thereof, all such property being sometimes hereinafter collectively
referred to as the "Collateral", and that a security interest in and to the
Collateral and the Deposits is hereby granted to Mortgagee and the Deposits and
all of Mortgagor's right, title and interest therein are hereby assigned to
Mortgagee, all to secure payment of the Indebtedness and to secure performance
by Mortgagor of the terms, covenants and provisions hereof. Upon the occurrence
of an Event of Default under this Mortgage, Mortgagee, pursuant to the
appropriate provisions of the UCC, shall have the option of proceeding with
respect to the Collateral in accordance with its rights and remedies with
respect to the real property, in which event the default provisions of the UCC
shall not apply. The parties agree that, in the event Mortgagee shall elect to
proceed with respect to the Collateral separately from the real property, ten
(10) days' notice of the sale of the Collateral shall be reasonable notice. The
reasonable expenses of retaking, holding, preparing for sale, selling and the
like incurred by Mortgagee shall include, but not be limited to, reasonable
attorneys' fees and legal expenses incurred by Mortgagee. Mortgagor agrees that,
without the written consent of Mortgagee, Mortgagor will not remove or permit to
be removed from the Premises any of the Collateral except that so long as the
Mortgagor is not in default hereunder, Mortgagor shall be permitted to sell or
otherwise dispose of the Collateral, when obsolete, worn out, inadequate,
unserviceable or unnecessary for use in the operation of the Premises, upon
replacing the same or substituting for the same other Collateral at least equal
in value to the initial value to that disposed of and in such a manner so that
said Collateral shall be subject to the security interest created hereby, and so
that the security interest of Mortgagee shall be first in priority, it being
expressly understood and agreed that all replacements of the Collateral and any
additions to the Collateral shall be and become immediately subject to the
security interest of this Mortgage and covered hereby. Mortgagor shall, from
time to time, on request of Mortgagee, deliver to Mortgagee an inventory of the
Collateral in reasonable detail. Mortgagor covenants and represents that all
Collateral, and all replacements thereof, substitutions therefor or additions
thereto, unless Mortgagee otherwise consents, now are and will be free and clear
of liens (other than the lien of taxes not yet due or payable), encumbrances or
security interests of others. Mortgagor shall, upon demand execute and deliver
to Mortgagee such financing statements and other documents in form satisfactory
to Mortgagee, and will do all such acts and things as Mortgagee may at anytime,
or from time to time, reasonably request or as may be necessary or appropriate
to establish and maintain a first perfected security interest in the

19

--------------------------------------------------------------------------------


Deposits and Collateral, subject to no liens (other than the lien of taxes not
yet due or payable), encumbrances, or security interests of others.

        This Mortgage also constitutes a financing statement for the purpose of
the UCC and shall constitute a "fixture filing" under such statutes and shall be
filed in the real estate records of the County in which the Land is located. For
such purpose the name and address of the debtor and the secured party are as set
forth below:


Name of Debtor:
 
Great Lakes REIT, L.P. Debtor's Mailing Address:   Great Lakes REIT, L.P.
c/o Great Lakes REIT
823 Commerce Drive Suite 300
Chicago, Illinois 60523
Attention: Chief Financial Office
Debtor's Taxpayer
Identification Number:
 
36-4112344
Address of Property:
 
See Schedule II attached hereto.
Name of Secured Party:
 
Equitable Life Insurance Company of Iowa, and
Security Life of Denver Insurance Company
Address of Secured Party:
 
Equitable Life Insurance Company of Iowa, and
Security Life of Denver Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Real Estate Law Department

This financing statement covers the Collateral. Some of the items or types of
property comprising the Collateral are or are to become fixtures on the real
property described in this Mortgage. Mortgagor is the record owner of the real
property described herein upon which the foregoing fixtures and other items and
types of property are located.

        30.    Due on Sale or Further Encumbrance.    (a) If, without the
Mortgagee's prior written consent, (i) the Premises or any part thereof or any
interest in the Premises or the Mortgagor is sold or conveyed; (ii) title to the
Premises or any interest therein is divested; (iii) the Premises or any
ownership interest in the Mortgagor is further encumbered or pledged; (iv) any
lease which gives the lessee any option to purchase the Premises or any part
thereof is entered into, or, (v) without limiting the generality of
clause (i) above, the ownership of shares of the Mortgagor, if a corporation, or
of any corporate general partner of Mortgagor, if a partnership, or the general
partnership interests in any partnership which is a general partner of
Mortgagor, or any membership interest in a Mortgagor which is a limited
liability company, or any beneficial or fiduciary interest in any Mortgagor
which is a trust or trustee, is sold or conveyed, the Mortgagee shall at its
sole discretion be entitled to accelerate the Indebtedness and declare the then
unpaid principal balance and all accrued interests and other sums due and
payable under the Note due and payable and exercise all remedies available to
Mortgagee under the Loan Documents. The Mortgagor understands that the present
ownership of the Premises and Improvements will be a material inducement to
Mortgagee in the making of the loan secured by this mortgage. Any consent by
Mortgagee to a change in ownership or to a change in the composition of the
Mortgagor may be conditioned upon payment of a transfer fee equal to one percent
(1%) of the then outstanding Indebtedness for processing such request for
consent, upon an increase in the rate of interest on the unpaid balance of the
Indebtedness to a then-current market rate, and/or other terms and conditions as
Mortgagee may impose in its sole discretion.

20

--------------------------------------------------------------------------------


        (b)  Notwithstanding the foregoing subparagraph (a), Mortgagee will
permit one transfer of the Premises, provided: (i) the transferee has a
financial and credit standing and management expertise acceptable to Mortgagee
as equal to or greater than that of Mortgagor; (ii) assumption documents in form
and substance satisfactory to Mortgagee are executed by the transferee;
(iii) Mortgagee is paid a transfer fee equal to one percent (1%) of the then
outstanding indebtedness, or one half percent (0.5%) of the then outstanding
indebtedness if the transfer is part of a merger of all of the assets of
Mortgagor with another entity, (iv) Mortgagor reimburses Mortgagee all fees and
expenses associated with the transfer including legal fees; (v) Mortgagee
receives an endorsement to the Mortgagees title policy, in form and substance
acceptable to Mortgagee; and (vi) at Mortgagee's option, Mortgagee receives
opinions of counsel, and Mortgagor and transferee authorization documents, in
form and substance acceptable to Mortgagee. Further, Mortgagee, in its sole
judgement and discretion, may require individuals specifically named by
Mortgagee to deliver to Mortgagee an Environmental Indemnification Agreement on
Mortgagees standard form. The rights granted to Mortgagor in this
subparagraph (b) are personal to Mortgagor, shall be extinguished after the
exercise thereof, and shall not inure to the benefit of any subsequent
transferee. Such transfer and assumption will not, however, release the
Mortgagor or any guarantors from any liability to the Mortgagee without the
prior written consent of Mortgagee, which consent may be given or withheld in
Mortgagees sole discretion, but if given, may be conditioned upon, without
limitation, the execution of new guaranties from principals of the transferee as
Mortgagee deems necessary, execution by the principals of the transferee of
Mortgagees standard Environmental Indemnification Agreement and such other
requirements as Mortgagee may deem appropriate in its discretion.

        Notwithstanding any provision to the contrary herein, the limited
partnership interests of Mortgagor may be transferred or new partnership
interests sold so long as Mortgagor remains under the management and control of
Great Lakes REIT, a Maryland real estate investment trust.

        31.    Environmental Matters; Notice; Indemnity.    Mortgagor covenants
and agrees as follows:

(a)For purposes of this Mortgage, the following definitions shall apply:

          (i)  The term "Environmental Law" means and includes any federal,
state or local law, statute, regulation or ordinance pertaining to health,
industrial hygiene or the environmental or ecological conditions on, under or
about the Premises, including without limitation each of the following (and
their respective successor provisions): the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. sections
9601 et seq. ("CERCLA"); the Resource Conservation and Recovery Act of 1976, as
amended, 42 U.S.C. sections 6901 et seq. ("RCRA"); the Federal Hazardous
Materials Transportation Act, as amended, 49 U.S.C. sections 1801 et seq.; the
Toxic Substance Control Act, as amended, 15 U.S.C. sections 2601 et seq.; the
Clean Air Act, as amended, 42 U.S.C. sections 1857 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. sections 1251 et seq.; and the
rules, regulations and ordinances of the U.S. Environmental Protection Agency
and of all other federal, state, county and municipal agencies, boards,
commissions and other governmental bodies and officers having jurisdiction over
the Premises or the use or operation of the Premises.

        (ii)  The term "Hazardous Substance" means and includes: (1) those
substances included within the definitions of "hazardous substances", "hazardous
materials", "hazardous waste", "pollutants", "toxic substances" or "solid waste"
in any Environmental Law; (2) those substances listed in the U.S. Department of
Transportation Table or amendments thereto (49 CFR 172.101) or by the U.S.
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and any amendments thereto); (3) those other
substances, materials and wastes which are or become, regulated under any
applicable federal, state or local law, regulation or ordinance or by any
federal, state or local governmental

21

--------------------------------------------------------------------------------




agency, board, commission or other governmental body, or which are or become
classified as hazardous or toxic by any such law, regulation or ordinance; and
(4) any material, waste or substance which is any of the following:
(A) asbestos; (B) polychlorinated biphenyl; (C) designated or listed as a
"hazardous substance" pursuant to section 311 or section 307 of the Clean Water
Act (33 U.S.C. sections 1251 et seq.); (D) explosive; (E) radioactive; (F) a
petroleum product; or (G) infectious waste. Notwithstanding anything to the
contrary herein, the term "Hazardous Substance" shall not include commercially
sold products otherwise within the definition of the term "Hazardous Substance",
but (X) which are used or disposed of by Mortgagor or used or sold by tenants of
the Premises in the ordinary course of their respective businesses, (Y) the
presence of which product is not prohibited by applicable Environmental Law, and
(Z) the use and disposal of which are in all respects in accordance with
applicable Environmental Law.

        (iii)  The term "Enforcement or Remedial Action" means and includes any
action taken by any person or entity in an attempt or asserted attempt to
enforce, to achieve compliance with, or to collect or impose assessments,
penalties, fines, or other sanctions provided by, any Environmental Law.

        (iv)  The term "Environmental Liability" means and includes any claim,
demand, obligation, cause of action, accusation, allegation, order, violation,
damage (including consequential damage), injury, judgment, assessment, penalty,
fine, cost of Enforcement or Remedial Action, or any other cost or expense
whatsoever, including actual, reasonable attorneys' fees and disbursements,
resulting from or arising out of the violation or alleged violation of any
Environmental Law, any Enforcement or Remedial Action, or any alleged exposure
of any person or property to any Hazardous Substance.

        (b)  Mortgagor, its successors and assigns, after reasonable inquiry,
covenants, warrants and represents that to its knowledge, and except as may be
disclosed in environmental appraisals and reports previously provided to Lender,

          (i)  No Hazardous Substances have been or shall be discharged,
disbursed, released, stored, treated, generated, disposed of, or allowed to
escape or migrate, or shall threaten to be injected, emptied, poured, leached,
or spilled on or from the Premises.

        (ii)  No asbestos or asbestos-containing materials have been or will be
installed, used, incorporated into, placed on, or disposed of on the Premises.

        (iii)  No polychlorinated biphenyls ("PCBs") are or will be located on
or in the Premises, in the form of electrical transformers, fluorescent light
fixtures with ballasts, cooling oils, or any other device.

        (iv)  No underground storage tanks are or will be located on the
Premises or were located on the Premises and subsequently removed or filled.

        (v)  No investigation, administrative order, consent order and
agreement, litigation, settlement, lien or encumbrance with respect to Hazardous
Substances is proposed, threatened, anticipated or in existence with respect to
the Premises.

        (vi)  The Premises and Mortgagor's operations at the Premises are in
compliance with all applicable Environmental Laws including without limitation,
any state and local statutes, laws and regulations. No notice has been served on
Mortgagor, or any subsidiary of Mortgagor, from any entity, government body, or
individual claiming any violation of any law, regulation, ordinance or code, or
requiring compliance with any law, regulation, ordinance or code, or demanding
payment or contribution for environmental damage or injury to natural resources.

22

--------------------------------------------------------------------------------




Copies of any such notices received subsequent to the date hereof shall be
forwarded to Mortgagee within three (3) days of their receipt.

      (vii)  The Mortgagor has no knowledge of the release or threat of release
of any Hazardous Substances from any property adjoining or in the immediate
vicinity of the Premises.

      (viii)  No portion of the Premises is a wetland or other water of the
United States subject to jurisdiction under Section 404 of the Clean Water Act
(33 U.S.C. §1344) or any comparable state statute or local ordinance or
regulation defining or protecting wetlands or other special aquatic areas.

        (ix)  There are no concentrations of radon or other radioactive gases or
materials in any buildings or structures on the Premises that exceed background
ambient air levels.

        (x)  To the best of Mortgagor's knowledge, there have been no complaints
of illness or sickness alleged to result from environmental conditions inside
any buildings or structures on the Premises.

        (c)  Mortgagor will give prompt written notice to Mortgagee of:

          (i)  any proceeding, known investigation or inquiry commenced by any
governmental authority with respect to the presence of any Hazardous Substance
on, under or about the Premises or the migration thereof to or from adjoining
property;

        (ii)  all claims made or threatened by any individual or entity against
Mortgagor or the Premises relating to any loss or injury allegedly resulting
from any Hazardous Substance; and

        (iii)  the discovery by Mortgagor of any occurrence or condition on any
real property adjoining or in the vicinity of the Premises which might cause the
Premises or any part thereof to be subject to any restriction on the ownership,
occupancy, transferability or use of the Premises under any Environmental Law.

        (d)  Mortgagee shall have the right and privilege to: (i) join in and
participate in, as a party if it so elects, any one or more legal proceedings or
actions initiated with respect to the Premises; and to (ii) have all costs and
expenses thereof (including without limitation Mortgagee's reasonable attorneys'
fees and costs) paid by Mortgagor.

        (e)  Mortgagor agrees to protect, defend, indemnify and hold harmless
Mortgagee, its directors, officers, employees, agents, contractors,
sub-contractors, licensees, invitees, participants, successors and assigns, from
and against any Environmental Liability and any and all claims, demands,
judgments, settlements, damages, actions, causes of action, injuries,
administrative orders, consent agreements and orders, liabilities, losses,
penalties, costs, including but not limited to any cleanup costs, remediation
costs and response costs, and all expenses of any kind whatsoever including
reasonable attorneys' fees and expenses, including but not limited to those
arising out of loss of life, injury to persons, property or business or damage
to natural resources in connection with the activities of Mortgagor, its
predecessors in interest, or parties in a contractual relationship with
Mortgagor, the foregoing being collectively referred to as "Claims", which:

          (i)  arise out of the actual, alleged or threatened migration, spill,
leaching, pouring, emptying, injection, discharge, dispersal, release, storage,
treatment, generation, disposal or escape of any Hazardous Substances onto or
from the Premises; or

        (ii)  actually or allegedly arise out of, in connection with the
Premises, the use, specification or inclusion of any product, material or
process containing Hazardous Substances, the failure to detect the existence or
proportion of Hazardous Substances in the soil, air, surface water or ground
water, or the performance of or failure to perform the

23

--------------------------------------------------------------------------------

abatement of any Hazardous Substances source or the replacement or removal of
any soil, water, surface water or ground water containing any Hazardous
Substances; or

        (iii)  arise out of the breach of any covenant, warranty or
representation contained in any statement or other information given by
Mortgagor to Mortgagee relating to environmental matters; or

        (iv)  arise out of any Enforcement or Remedial Action or any judicial or
administrative action brought pursuant to any Environmental Law.

        Mortgagor, its successors and assigns, shall bear, pay and discharge
when and as the same become due and payable, any and all such judgments or
claims for damages, penalties or otherwise against Mortgagee described in this
subparagraph (e), shall hold Mortgagee harmless for those judgments or claims,
and shall assume the burden and expense of defending all suits, administrative
proceedings, and negotiations of any description with any and all persons,
political subdivisions or government agencies arising out of any of the
occurrences set forth in this subparagraph (e).

        Mortgagor's indemnifications and representations made herein shall
survive any termination or expiration of the documents evidencing or securing
the Loan and/or the repayment of the indebtedness evidenced by the Note,
including, but not limited to, any foreclosure on this Mortgage or acceptance of
a deed in lieu of foreclosure. Without limiting the generality of the foregoing,
Mortgagor's indemnifications and representations shall not extend to Hazardous
Substances which first originate on the Premises subsequent to Mortgagee's
succession to title by virtue of a foreclosure or acceptance of a deed in lieu
of foreclosure.

        (f)    If any investigation, site monitoring, containment, cleanup,
removal, restoration or other remedial work of any kind or nature (the "Remedial
Work") is necessary, but in the case of an operation and maintenance program or
similar monitoring or preventative programs only, is reasonably desirable, both
as determined by an independent environmental consultant selected by Mortgagee
under any applicable federal, state or local law, regulation or ordinance, or
under any judicial or administrative order or judgment, or by any governmental
person, board, commission or agency, because of or in connection with the
current or future presence, suspected presence, release or suspected release of
a Hazardous Substance into the air, soil, groundwater, or surface water at, on,
about, under or within the Premises or any portion thereof, Mortgagor shall
within thirty (30) days after written demand by Mortgagee for the performance
(or within such shorter time as may be required under applicable law,
regulation, ordinance, order or agreement), commence and thereafter diligently
prosecute to completion all such Remedial Work to the extent required by law.
All Remedial Work shall be performed by contractors approved in advance by
Mortgagee (which approval in each case shall not be unreasonably withheld or
delayed) and under the supervision of a consulting engineer approved in advance
by Mortgagee. All costs and expenses of such Remedial Work (including without
limitation the reasonable fees and expenses of Mortgagee's counsel) incurred in
connection with monitoring or review of the Remedial Work shall be paid by
Mortgagor. If Mortgagor shall fail or neglect to timely commence or cause to be
commenced, or shall fail to diligently prosecute to completion, such Remedial
Work, Mortgagee may (but shall not be required to) cause such Remedial Work to
be performed; and all costs and expenses thereof, or incurred in connection
therewith (including, without limitation, the reasonable fees and expenses of
Mortgagee's counsel), shall be paid by Mortgagor to Mortgagee forthwith after
demand and shall be a part of the Indebtedness.

        32.    Captions.    The captions or headings preceding the text of the
paragraphs or subparagraphs of this Mortgage are inserted only for convenience
of reference and shall not constitute a part of this Mortgage, nor shall they in
any way affect its meaning, construction or effect.

        33.    No Waiver; Modifications in Writing.    No failure or delay on
the part of Mortgagee in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single

24

--------------------------------------------------------------------------------


or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to any party at law or in equity or otherwise. No
amendment, modification, supplement, termination or waiver of or to any
provision of this Mortgage, nor consent to any departure therefrom, shall be
effective unless the same shall be in writing and signed by or on behalf of the
party to be charged with the enforcement thereof. Any amendment, modification or
supplement of or to any provision of this Mortgage, any waiver of any provision
of this Mortgage, and any consent to any departure from the terms of any
provision of this Mortgage, shall be effective only in the specific instance and
for the specific purpose for which made or given.

        34.    Relationship.    Mortgagee is only a lender under the Loan
Documents, and nothing contained in this Mortgage or the other Loan Documents
and no action taken by the parties pursuant hereto shall be deemed to constitute
the Mortgagee and any other of the parties to any of the Loan Documents a
partnership, an association, a joint venture or other entity, nor constitute
Mortgagee as a fiduciary for any of the parties.

        35.    Governing Law.    This Mortgage shall be governed by the laws
(excluding conflicts of laws rules) of the State of Illinois.

        36.    Time of Essence.    Time is of the essence in the performance by
the parties of this Mortgage.

        37.    Construction.    Mortgagor has been represented by its own
counsel in this transaction, and this Mortgage shall not be construed more
strongly against any party regardless of who was more responsible for its
preparation.

        38.    Gender; Number; Terms.    Words and phrases herein shall be
construed as in the singular or plural number and as masculine, feminine or
neuter gender, according to the context. The use of the words "herein,"
"hereof," "hereunder" and other similar compounds of the word "here" shall refer
to this entire Mortgage and not to any particular section, paragraph or
provision. The term "person" and words importing persons as used in this
Mortgage shall include firms, associations, partnerships (including limited
partnerships), joint ventures, trusts, corporations, limited liability
companies, and other legal entities, including public or governmental bodies,
agencies or instrumentalities, as well as natural persons.

        39.    Integration.    This Mortgage, together with the other Loan
Documents and the certain Environmental Indemnification Agreement executed by
Mortgagor, constitute the entire agreement between the parties hereto pertaining
to the subject matters hereof and thereof and supersede all negotiations,
preliminary agreements and all prior or contemporaneous discussions and
understandings of the parties hereto in connection with the subject matters
hereof and thereof.

        40.    General Indemnification.    (a) Mortgagor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties (defined below) from and against any and all Losses (defined
below) imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any one or
more of the following: (i) any accident, injury to or death of persons or loss
of or damage to property occurring in, on or about the Premises or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (ii) any use, nonuse or condition in, on or
about the Premises or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (iii) performance
of any labor or services or the furnishing of any materials or other property in
respect of the Premises or any part thereof; (iv) any failure of the Premises to
be in compliance with any applicable laws; (v) any and all claims, demands or
undertakings on its part to perform or discharge any of the terms, covenants, or
agreements contained in any Lease; or (vi) the payment of any commission, charge
or brokerage fee to anyone which may be payable in connection with the funding
of the Loan evidenced by the Note and secured by this Mortgage. Any amounts

25

--------------------------------------------------------------------------------


payable to Mortgagee by reason of the application of this Paragraph shall become
immediately due and payable and shall bear interest at the Default Rate (as
defined in the Note) from the date loss or damage is sustained by Mortgagee
until paid. The term "Losses" shall mean any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, losses, costs, expenses, fines, penalties, charges,
fees, judgments, awards, amounts paid in settlement of whatever kind or nature
(including but not limited to attorneys' fees and other costs of defense). The
term "Indemnified Parties" shall mean (i) Mortgagee, (ii) any prior owner or
holder of the Note, (iii) any servicer or prior servicer of the Loan, (iv) any
participant or any prior participant in any portion of the Loan, (v) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any participant or other third
party, (vi) any receiver or other fiduciary appointed in a foreclosure or other
collection proceeding, (vii) any officers, directors, shareholders, partners,
members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(viii) the heirs, legal representatives, successors and assigns of any and all
of the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties' assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan. Notwithstanding anything
in this Paragraph 40 to the contrary, Mortgagor shall not be responsible for the
gross negligence or willful misconduct of any of the Indemnified Parties.

        (b)  Upon written request by any Indemnified Party, Mortgagor shall
defend such Indemnified Party (if requested by any Indemnified Party, in the
name of the Indemnified Party) by attorneys and other professionals approved by
the Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties
may, in their sole discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of the Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding. Upon demand, Mortgagor shall pay or, in the sole discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

        (c)  Mortgagor shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any tax on the making and/or recording of this Mortgage, the Note or
any of the other Loan Documents.

        41.    Miscellaneous.    

        (a)  This Mortgage and all provisions hereof shall extend to and be
binding upon Mortgagor and its heirs, successors, grantees and assigns, any
subsequent owner or owners of the Premises and all persons claiming under or
through Mortgagor (but this clause shall not be construed as constituting the
consent by Mortgagee to the transfer of any interest in the Premises), and the
word "Mortgagor" when used herein shall include any such person and all persons
liable for the payment of the Indebtedness or any part thereof, whether or not
such persons shall have executed said Note or this Mortgage. The word
"Mortgagee", when used herein, shall include the successors and assigns of
Mortgagee, and the holder or holders, from time to time, of the Note secured
hereby. In addition, in the event Mortgagor is a land trust or similar entity,
the term "Mortgagor" as used herein shall include the beneficiary or
beneficiaries of such land trust or similar entity.

        (b)  In the event one or more of the provisions contained in this
Mortgage or the Note secured hereby, or in any other security documents given to
secure the payment of the Note secured hereby, shall for any reason be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall, at the option of Mortgagee, not affect any other
provision of this

26

--------------------------------------------------------------------------------


Mortgage, and this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.

        (c)  The Mortgagor will, from time to time, upon ten (10) business days'
prior written request from Mortgagee, make, execute, acknowledge and deliver to
Mortgagee such supplemental mortgages, certificates and other documents,
including without limitation UCC financing statements, as may be necessary for
better assuring and confirming unto Mortgagee any of the Premises, or for more
particularly identifying and describing the Premises, or to preserve or protect
the priority of this Mortgage lien, and generally do and perform such other acts
and things and execute and deliver such other instruments and documents as may
reasonably be deemed necessary or advisable by Mortgagee to carry out the
intentions of this Mortgage.

        (d)  Mortgagor shall not by act or omission permit any building or other
improvement on any premises not subject to the lien of this Mortgage to rely on
the Premises or any part thereof or any interest therein to fulfill any
municipal or governmental requirement, and Mortgagor hereby assigns to Mortgagee
any and all rights to give consent for all or any portion of the Premises or any
interest therein to be so used. Similarly, no building or other Improvement on
the Premises shall rely on any premises not subject to the lien of this Mortgage
or any interest therein to fulfill any governmental or municipal requirement.
Mortgagor shall not by act or omission impair the integrity of the Premises as a
single zoning lot separate and apart from all other premises. Any act or
omission by Mortgagor which would result in a violation of any of the provisions
of this paragraph shall be void.

        (e)  Mortgagor will, from time to time, upon ten (10) business days'
prior written request by Mortgagee, execute, acknowledge and deliver to
Mortgagee, a certificate stating that this Mortgage is unmodified and in full
force and effect (or, if there have been modifications, that this Mortgage is in
full force and effect as modified and setting forth such modifications) and
stating the principal amount secured hereby and the interest accrued to date on
such principal amount. The estoppel certificate from Mortgagor shall also state
to the best knowledge of Mortgagor whether any offsets or defenses to the
Indebtedness exist and if so shall identify them.

        (f)    The Note secured hereby includes provisions for the assessment of
a Late Charge, as defined therein. Said Late Charge shall be secured hereby as
Indebtedness, as that term is used herein.

        (g)  Mortgagee shall have the right and option to exercise power of sale
or to commence a civil action to foreclose this Mortgage and to obtain a decree
of foreclosure. The failure to join any tenant or tenants as party defendant or
defendants in any such civil action or the failure of any decree of foreclosure
and sale to foreclose their rights shall not be asserted by Mortgagor as a
defense in any civil action instituted to collect the Indebtedness, or any part
thereof, or any deficiency remaining unpaid after foreclosure and sale of the
Premises, any statute or rule of law at any time existing to the contrary
notwithstanding.

        (h)  At the option of Mortgagee, this Mortgage shall become, subject and
subordinate, in whole or in part (but not with respect to priority of
entitlement to insurance proceeds or any award in condemnation) to any one or
more, or to all, Leases upon the execution by Mortgagee and recording or
registration thereof, at any time hereafter, in the Office of the Recorder in
and for the county wherein the Premises are situated, or such other office as
determined by Mortgagee, of a unilateral declaration to that effect.

        (i)    In the event that maturity of the Indebtedness is accelerated by
Mortgagee because of the occurrence of an Event of Default hereunder and a
tender of payment is made by or on behalf of Mortgagor in the amount necessary
to satisfy the Indebtedness at any time prior to judicial confirmation or other
conclusion if confirmation is not required, of a foreclosure sale or sale under
a power of sale, then such tender shall constitute a prepayment under the Note
and shall, to the extent specified in the Note, require payment of the
prepayment premium provided for in the Note.

27

--------------------------------------------------------------------------------


        (j)    All agreements between Mortgagor and Mortgagee (including,
without limitation, those contained in this Mortgage and the Note) are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid to the Mortgagee exceed the highest lawful rate of interest permissible
under the laws of the State of Illinois. If, from any circumstances whatsoever,
fulfillment of any provision hereof or the Note or any other documents securing
the Indebtedness at the time performance of such provision shall be due, shall
involve the payment of interest exceeding the highest rate of interest permitted
by law which a court of competent jurisdiction may deem applicable hereto, then,
ipso facto, the obligation to be fulfilled shall be reduced to the highest
lawful rate of interest permissible under the laws of the State of Illinois; and
if for any reason whatsoever Mortgagee shall ever receive as interest an amount
which would be deemed unlawful, such interest shall be applied to the payment of
the last maturing installment or installments of the principal Indebtedness
(whether or not then due and payable) and not to the payment of interest.

        (k)  Mortgagor covenants and agrees that it shall constitute an Event of
Default hereunder if any of the proceeds of the loan for which the Note is given
will be used, or were used, as the case may be, for the purpose (whether
immediate, incidental or ultimate) of "purchasing" or "carrying" any "margin
security" as such terms are defined in Regulation G of the Board of Governors of
the Federal Reserve System (12 CFR Part 207) or for the purpose of reducing or
retiring any indebtedness which was originally incurred for any such purpose.

        (l)    Mortgagor shall exert its best efforts to include a "no lien"
provision in any property management agreement hereafter entered into by
Mortgagor or its beneficiary with a property manager for the Premises, whereby
the property manager waives and releases any and all mechanics' lien rights that
he, or anyone claiming through or under such manager, may have. Such property
management agreement containing such "no lien" provision or a short form thereof
shall, at Mortgagee's request, be recorded in the office of the in and for the
County wherein the Premises is situated, or such other office as reasonably
requested by Mortgagee.

        42.    Additional Collateral.    

        (a)  Mortgagor acknowledges and agrees that the Indebtedness and all
other obligations hereunder (such Indebtedness and other obligations
collectively called the "Obligations") are secured by the Premises and various
other collateral including, without limitation, at the time of execution of this
Mortgage certain personal property of Mortgagor described in the Loan Documents.
The Mortgagor specifically acknowledges and agrees that the Premises, in and of
itself, if foreclosed or realized upon would not be sufficient to satisfy the
outstanding amount of the Obligations. Accordingly, Mortgagor acknowledges that,
to the fullest extent permitted by applicable law, it is in the Mortgagor's
contemplation that the other collateral pledged to secure the Obligations may be
pursued by the Mortgagee in separate proceedings in the various states, counties
and other countries where such collateral may be located and additionally that
Mortgagor and other parties liable for payment of the Obligations will remain
liable for any deficiency judgments in addition to any amounts the Mortgagee may
realize on sales of other property or any other collateral given as security for
the Obligations except as otherwise set forth in this Mortgage. Specifically,
and without limitation of the foregoing, it is agreed that it is the intent of
the parties hereto that in the event of a foreclosure of this Mortgage, the
Obligations shall not be deemed merged into any judgment of foreclosure, but
rather shall remain outstanding. It is the further intent and understanding of
the parties that the Mortgagee, following an Event of Default, may, to the
fullest extent permitted by applicable law, pursue all of its Collateral with
the Obligations remaining outstanding and in full force and effect
notwithstanding any judgment of foreclosure or any other judgment which the
Mortgagee may obtain.

        (b)  The Grantor acknowledges and agrees that the Premises and the other
collateral which may from time to time be encumbered by the other Loan Documents
may be located in more than one state, county or country and therefore
Mortgagor, to the fullest extent permitted by applicable law, waives and
relinquishes any and all rights it may have, whether at law or equity, to
require the

28

--------------------------------------------------------------------------------


Mortgagee to proceed to enforce or exercise any rights, powers and remedies it
may have under the Loan Documents in any particular manner, in any particular
order, or in any particular state or other jurisdiction. Furthermore, Mortgagor
acknowledges and agrees, to the fullest extent permitted by applicable law, that
the Mortgagee shall be allowed to enforce payment and performance of the
Obligations and to exercise all rights and powers provided under this Mortgage,
or the other Loan Documents or under any provision of law, by one or more
proceedings, (whether contemporaneous, consecutive or both) in any one or more
states, counties or countries in which the security is located. To the fullest
extent permitted by applicable law, neither the acceptance of this Mortgage or
any Loan Document nor the enforcement in one state, county or country, whether
by court action, power of sale, or otherwise, shall prejudice or in any way
limit or preclude enforcement of such documents through one or more additional
proceedings, in that state or in any other state, county or country.

        (c)  To the fullest extent permitted by applicable law, Mortgagor
further agrees that any particular remedy or proceeding, including, without
limitation, foreclosure through court action (in a state or federal court) or
power of sale, may be brought and prosecuted in the local or federal courts of
any one or more states as to all or any part of the Premises or the collateral
encumbered by the Loan Documents, wherever located, without regard to the fact
that any one or more prior or contemporaneous proceedings have been situation
elsewhere with respect to the same or any other part of the Premises and the
other collateral encumbered by the Loan Documents.

        (d)  To the fullest extent permitted by applicable law, Mortgagee may
resort to any other security held by the Mortgagee for the payment of the
Obligations in such order and manner as the Mortgagee may elect.

        43.    ERISA Representations and Warranties.    Mortgagor hereby
represents, warrants and agrees that Mortgagor is acting on its own behalf and
that it is not an employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), which is
subject to Title 1 of ERISA, nor a plan as defined in Section 4975(e)(1) of the
Internal Revenue code of 1986, as amended (each of the foregoing hereinafter
referred to collectively as a "Plan"). Mortgagor represents, warrants and agrees
that it is and shall be during the entire term of the Loan, an "operating
company" as defined in Department of Labor ("DOL") Regulation
Section 2510.3-101(c).

        44.    Waiver of Redemption.    Borrower acknowledges that the Premises
does not constitute agricultural real estate, as said term is defined in
Section 15-1201 of the Illinois Mortgage Foreclosure Law of the Illinois Revised
Statutes (the "Act"), or residential real estate as defined in Section 15-1219
of the Act. Borrower hereby waives any and all rights of redemption from sale
under the judgment of foreclosure of this Mortgage on behalf of Mortgagee and on
behalf of each and every person acquiring any interest in or title to the
Premises of any nature whatsoever, subsequent to the date of this Mortgage. The
foregoing waiver of right of redemption is made pursuant to the provisions of
Section 15-1601(b) of the Act.

        45.    Future Advances.    This Mortgage is given to secure all existing
Indebtedness under this Mortgage and the other Loan Documents, but also future
advances, whether such advances are obligatory or to be made at the option of
the Mortgagee or otherwise, as are made within twenty (20) years from the date
hereof, to the same extent as if such future advances were made on the date of
the execution of this Mortgage, although there may be no advance made at the
time of execution of this Mortgage and although there may be no Indebtedness
outstanding at the time any advance is made. The lien of this Mortgage shall be
valid as to all Indebtedness secured hereby, including future advances, from the
time of its filing for record in the recorder's office of the county in which
the Premises are located. The total amount of Indebtedness may increase or
decrease from time to time, but the total principal balance of Indebtedness
(including disbursements that the Mortgagee, may, but shall not be obligated to,
make under this Mortgage, the Loan Documents, or any other document with respect
thereto) at any one time outstanding may be substantially less but shall not
exceed THREE

29

--------------------------------------------------------------------------------


HUNDRED MILLION NO/100 DOLLARS ($300,000,000.00) plus interest thereon, and any
disbursements made for payment of taxes, special assessments, or insurance on
the Premises and interest on such disbursements, and all disbursements by
Mortgagee pursuant to 735 ILCS 5/15-1302(b)(5) (all such Indebtedness being
hereinafter referred to as the maximum amount secured hereby). The Mortgage
shall be valid and have priority to the extent of the maximum amount secured
hereby over all subsequent liens and encumbrances, including statutory liens,
excepting solely real estate taxes and assessments levied on the Premises given
priority by law.

        46.    Variable Rates of Interest.    The Note may accrue interest at
variable rates of interest, as more particularly set forth in the Note.

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. MORTGAGOR
ACKNOWLEDGES AND AGREES THAT THERE ARE NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT AND NO SUCH OTHER TERMS AND PROVISIONS MAY BE
LEGALLY ENFORCED. YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER
WRITTEN AGREEMENT.

        Mortgagor acknowledges receipt of a copy of this instrument at the time
of execution hereof.

        IN WITNESS WHEREOF, the Mortgagor has executed this instrument the day
and year first above written.


 
GREAT LAKES REIT, L.P., a Delaware
limited partnership
 
By:
Great Lakes REIT, a Maryland real
estate investment trust, its general
partner
 
By:
/s/ James Hicks    (SEAL)
James Hicks, Treasurer

30

--------------------------------------------------------------------------------

ACKNOWLEDGMENT


STATE OF
 
)
 
 
 
      )   SS:     COUNTY OF   )        

        I HEREBY CERTIFY, that on this day personally appeared before me, an
officer duly authorized to administer oaths and take acknowledgements, James
Hicks, who is the Treasurer of Great Lakes REIT, a Maryland real estate
investment trust, the general partner of GREAT LAKES REIT, L.P., a Delaware
limited partnership (the "Partnership"), on behalf of said Partnership, who is
personally known to me or who has produced                        as
identification, and who executed the foregoing instrument, and duly acknowledged
before me that he executed the same for the purposes therein contained as the
act and deed of said Partnership.

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal in the jurisdiction last aforesaid this    day of                        ,
A.D. 2002.

   

--------------------------------------------------------------------------------

        Print Name:            

--------------------------------------------------------------------------------

    NOTARY PUBLIC, State of            

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
MY COMMISSION EXPIRES:
 
 


--------------------------------------------------------------------------------

    [AFFIX NOTARIAL SEAL]


31

--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[The following must appear on each legal description


Tax Parcel Identification No.:
 
 
   

--------------------------------------------------------------------------------

   

Common Address:          

--------------------------------------------------------------------------------

     
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 

--------------------------------------------------------------------------------

SCHEDULE I

1.Promissory Note A made to the order of Equitable in the amount of
$35,000,000.00 having a maturity date of January 1, 2028.

2.Promissory Note B made to the order of Equitable in the amount of
$40,000,000.00 having a maturity date of January 1, 2028.

3.Promissory Note C made to the order of Security Life in the amount of
$50,000,000.00 having a maturity date of January 1, 2028.

4.Promissory Note D made to the order of Security Life in the amount of
$40,000,000.00 having a maturity date of January 1, 2033.

--------------------------------------------------------------------------------

SCHEDULE II

[LIST OF PROPERTIES]

(1)191 Waukegan Building, 191 Waukegan Road, Northfield, Cook County, Illinois

(37)823 Commerce Building, 823 Commerce Drive, Oak Brook, DuPage County,
Illinois

(38)Arlington Business Center, 3455 and 3550 Salt Creek Lane, Arlington Heights,
Cook County, Illinois

(39)Bannockburn Corporate Center, 3000 Lakeside Drive, Bannockburn, Lake County,
Illinois

(40)Centennial Center, 1900 East Golf Road, Schaumburg, Cook County, Illinois

(41)Highpoint Business Center, 165, 175, and 185 Hansen Court, Wood Dale,
DuPage County, Illinois

(42)Kensington Corporate Center, 1660 Feehanville Drive, Mount Prospect, Cook
County, Illinois

(43)Lisle Office Center, 3030 Warrenville Road, Lisle, DuPage County, Illinois

(44)One Century Centre, 1750 East Golf Road, Schaumburg, Cook County, Illinois

(45)1111 Touhy Building, 1111 Touhy Avenue, Des Plaines, Cook County, Illinois

--------------------------------------------------------------------------------



QuickLinks


MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING
